Exhibit 10.1

 

EXECUTION COPY

 

 

$600,000,000

THREE-YEAR CREDIT AGREEMENT

 

AMONG

 

AON CORPORATION,

as Borrower,

 

THE LENDERS,

 

CITIBANK, N.A.,

as Administrative Agent,

 

JPMORGAN CHASE BANK, N.A.

and

PNC BANK, N.A.,

as LC Issuers,

 

THE BANK OF NEW YORK,

as Documentation Agent,

 

ABN AMRO BANK N.V.

and

J.P. MORGAN SECURITIES INC.,

as Syndication Agents,

 

and

 

CITIGROUP GLOBAL MARKETS INC.,

ABN AMRO BANK N.V.

and

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers,

 

DATED AS OF

 

February 3, 2005

 

 

CITIGROUP GLOBAL MARKETS, INC.,

as SOLE BOOK MANAGER

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

ARTICLE II THE CREDITS

 

2.1.

Commitment

 

2.2.

Required Payments

 

2.3.

Ratable Loans

 

2.4.

Types of Advances

 

2.5.

Facility Fee; Utilization Fee; Reductions in Aggregate Commitment

 

2.6.

Minimum Amount of Each Advance

 

2.7.

Optional Principal Payments

 

2.8.

Method of Selecting Types and Interest Periods for New Advances

 

2.9.

Conversion and Continuation of Outstanding Advances

 

2.10.

Changes in Interest Rate, etc.

 

2.11.

Rates Applicable After Default

 

2.12.

Method of Payment

 

2.13.

Noteless Agreement; Evidence of Indebtedness

 

2.14.

Telephonic Notices

 

2.15.

Interest Payment Dates; Interest and Fee Basis

 

2.16.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

 

2.17.

Lending Installations

 

2.18.

Non-Receipt of Funds by the Administrative Agent

 

2.19.

Facility LCs

 

2.20. [a05-2817_1ex10d1.htm#a2_20_ReplacementOfLender_140842]

Replacement of Lender [a05-2817_1ex10d1.htm#a2_20_ReplacementOfLender_140842]

 

ARTICLE III YIELD PROTECTION; TAXES
[a05-2817_1ex10d1.htm#ArticleiiiYieldProtectionTaxes_140818]

 

3.1. [a05-2817_1ex10d1.htm#a3_1_YieldProtection_140832]

Yield Protection [a05-2817_1ex10d1.htm#a3_1_YieldProtection_140832]

 

3.2. [a05-2817_1ex10d1.htm#a3_2_ChangesInCapitalAdequacyRegu_140851]

Changes in Capital Adequacy Regulations
[a05-2817_1ex10d1.htm#a3_2_ChangesInCapitalAdequacyRegu_140851]

 

3.3. [a05-2817_1ex10d1.htm#a3_3_AvailabilityOfTypesOfAdvance_140858]

Availability of Types of Advances
[a05-2817_1ex10d1.htm#a3_3_AvailabilityOfTypesOfAdvance_140858]

 

3.4. [a05-2817_1ex10d1.htm#a3_4_FundingIndemnification_140902]

Funding Indemnification
[a05-2817_1ex10d1.htm#a3_4_FundingIndemnification_140902]

 

3.5. [a05-2817_1ex10d1.htm#a3_5_Taxes_140905]

Taxes [a05-2817_1ex10d1.htm#a3_5_Taxes_140905]

 

3.6. [a05-2817_1ex10d1.htm#a3_6_LenderStatementsSurvivalOfIn_140911]

Lender Statements; Survival of Indemnity
[a05-2817_1ex10d1.htm#a3_6_LenderStatementsSurvivalOfIn_140911]

 

ARTICLE IV CONDITIONS PRECEDENT
[a05-2817_1ex10d1.htm#ArticleivConditionsPrecedent_140917]

 

4.1. [a05-2817_1ex10d1.htm#a4_1_Effectiveness_140920]

Effectiveness [a05-2817_1ex10d1.htm#a4_1_Effectiveness_140920]

 

4.2. [a05-2817_1ex10d1.htm#a4_2_EachCreditExtension_140926]

Each Credit Extension [a05-2817_1ex10d1.htm#a4_2_EachCreditExtension_140926]

 

ARTICLE V REPRESENTATIONS AND WARRANTIES
[a05-2817_1ex10d1.htm#ArticlevRepresentationsAndWarrant_140936]

 

5.1. [a05-2817_1ex10d1.htm#a5_1_CorporateExistenceAndStandin_140943]

Corporate Existence and Standing
[a05-2817_1ex10d1.htm#a5_1_CorporateExistenceAndStandin_140943]

 

5.2. [a05-2817_1ex10d1.htm#a5_2_AuthorizationAndValidity_140946]

Authorization and Validity
[a05-2817_1ex10d1.htm#a5_2_AuthorizationAndValidity_140946]

 

5.3. [a05-2817_1ex10d1.htm#a5_3_ComplianceWithLawsAndContrac_140948]

Compliance with Laws and Contracts
[a05-2817_1ex10d1.htm#a5_3_ComplianceWithLawsAndContrac_140948]

 

5.4. [a05-2817_1ex10d1.htm#a5_4_GovernmentalConsents_140951]

Governmental Consents [a05-2817_1ex10d1.htm#a5_4_GovernmentalConsents_140951]

 

5.5. [a05-2817_1ex10d1.htm#a5_5_FinancialStatements_140955]

Financial Statements [a05-2817_1ex10d1.htm#a5_5_FinancialStatements_140955]

 

5.6. [a05-2817_1ex10d1.htm#a5_6_MaterialAdverseChange_140958]

Material Adverse Change [a05-2817_1ex10d1.htm#a5_6_MaterialAdverseChange_140958]

 

5.7. [a05-2817_1ex10d1.htm#a5_7_Taxes_141001]

Taxes [a05-2817_1ex10d1.htm#a5_7_Taxes_141001]

 

5.8. [a05-2817_1ex10d1.htm#a5_8_LitigationAndContingentOblig_141004]

Litigation and Contingent Obligations
[a05-2817_1ex10d1.htm#a5_8_LitigationAndContingentOblig_141004]

 

5.9. [a05-2817_1ex10d1.htm#a5_9_Erisa_141006]

ERISA [a05-2817_1ex10d1.htm#a5_9_Erisa_141006]

 

5.10. [a05-2817_1ex10d1.htm#a5_10_Defaults_141010]

Defaults [a05-2817_1ex10d1.htm#a5_10_Defaults_141010]

 

 

i

--------------------------------------------------------------------------------


 

5.11. [a05-2817_1ex10d1.htm#a5_11_RegulationU_141012]

Regulation U [a05-2817_1ex10d1.htm#a5_11_RegulationU_141012]

 

5.12. [a05-2817_1ex10d1.htm#a5_12_InvestmentCompanyPublicUtil_141015]

Investment Company; Public Utility Holding Company
[a05-2817_1ex10d1.htm#a5_12_InvestmentCompanyPublicUtil_141015]

 

5.13. [a05-2817_1ex10d1.htm#a5_13_OwnershipOfProperties_141018]

Ownership of Properties
[a05-2817_1ex10d1.htm#a5_13_OwnershipOfProperties_141018]

 

5.14. [a05-2817_1ex10d1.htm#a5_14_MaterialAgreements_141021]

Material Agreements [a05-2817_1ex10d1.htm#a5_14_MaterialAgreements_141021]

 

5.15. [a05-2817_1ex10d1.htm#a5_15_EnvironmentalLaws_141024]

Environmental Laws [a05-2817_1ex10d1.htm#a5_15_EnvironmentalLaws_141024]

 

5.16. [a05-2817_1ex10d1.htm#a5_16_Insurance_141027]

Insurance [a05-2817_1ex10d1.htm#a5_16_Insurance_141027]

 

5.17. [a05-2817_1ex10d1.htm#a5_17_InsuranceLicenses_141029]

Insurance Licenses [a05-2817_1ex10d1.htm#a5_17_InsuranceLicenses_141029]

 

5.18. [a05-2817_1ex10d1.htm#a5_18_Disclosure_141031]

Disclosure [a05-2817_1ex10d1.htm#a5_18_Disclosure_141031]

 

ARTICLE VI COVENANTS [a05-2817_1ex10d1.htm#ArticleviCovenants_141034]

 

6.1. [a05-2817_1ex10d1.htm#a6_1_FinancialReporting_141037]

Financial Reporting [a05-2817_1ex10d1.htm#a6_1_FinancialReporting_141037]

 

6.2. [a05-2817_1ex10d1.htm#a6_2_UseOfProceeds_141043]

Use of Proceeds [a05-2817_1ex10d1.htm#a6_2_UseOfProceeds_141043]

 

6.3. [a05-2817_1ex10d1.htm#a6_3_NoticeOfDefault_141056]

Notice of Default [a05-2817_1ex10d1.htm#a6_3_NoticeOfDefault_141056]

 

6.4. [a05-2817_1ex10d1.htm#a6_4_ConductOfBusiness_141104]

Conduct of Business [a05-2817_1ex10d1.htm#a6_4_ConductOfBusiness_141104]

 

6.5. [a05-2817_1ex10d1.htm#a6_5_Taxes_141107]

Taxes [a05-2817_1ex10d1.htm#a6_5_Taxes_141107]

 

6.6. [a05-2817_1ex10d1.htm#a6_6_Insurance_141110]

Insurance [a05-2817_1ex10d1.htm#a6_6_Insurance_141110]

 

6.7. [a05-2817_1ex10d1.htm#a6_7_ComplianceWithLaws_141112]

Compliance with Laws [a05-2817_1ex10d1.htm#a6_7_ComplianceWithLaws_141112]

 

6.8. [a05-2817_1ex10d1.htm#a6_8_MaintenanceOfProperties_141114]

Maintenance of Properties
[a05-2817_1ex10d1.htm#a6_8_MaintenanceOfProperties_141114]

 

6.9. [a05-2817_1ex10d1.htm#a6_9_Inspection_141118]

Inspection [a05-2817_1ex10d1.htm#a6_9_Inspection_141118]

 

6.10. [a05-2817_1ex10d1.htm#a6_10_CapitalStockAndDividends_141121]

Capital Stock and Dividends
[a05-2817_1ex10d1.htm#a6_10_CapitalStockAndDividends_141121]

 

6.11. [a05-2817_1ex10d1.htm#a6_11_Merger_141124]

Merger [a05-2817_1ex10d1.htm#a6_11_Merger_141124]

 

6.12. [a05-2817_1ex10d1.htm#a6_12_Liens_141136]

Liens [a05-2817_1ex10d1.htm#a6_12_Liens_141136]

 

6.13. [a05-2817_1ex10d1.htm#a6_13_Affiliates_141143]

Affiliates [a05-2817_1ex10d1.htm#a6_13_Affiliates_141143]

 

6.14. [a05-2817_1ex10d1.htm#a6_14_ChangeInFiscalYear_141146]

Change in Fiscal Year [a05-2817_1ex10d1.htm#a6_14_ChangeInFiscalYear_141146]

 

6.15. [a05-2817_1ex10d1.htm#a6_15_InconsistentAgreements_141149]

Inconsistent Agreements
[a05-2817_1ex10d1.htm#a6_15_InconsistentAgreements_141149]

 

6.16. [a05-2817_1ex10d1.htm#a6_16_Dispositions_141152]

Dispositions [a05-2817_1ex10d1.htm#a6_16_Dispositions_141152]

 

6.17. [a05-2817_1ex10d1.htm#a6_17_FinancialCovenants_141157]

Financial Covenants [a05-2817_1ex10d1.htm#a6_17_FinancialCovenants_141157]

 

6.18. [a05-2817_1ex10d1.htm#a6_18_Erisa_141204]

ERISA [a05-2817_1ex10d1.htm#a6_18_Erisa_141204]

 

6.19. [a05-2817_1ex10d1.htm#a6_19_Guarantors_141207]

Guarantors [a05-2817_1ex10d1.htm#a6_19_Guarantors_141207]

 

6.20. [a05-2817_1ex10d1.htm#a6_20_Indebtedness_141211]

Indebtedness [a05-2817_1ex10d1.htm#a6_20_Indebtedness_141211]

 

6.21. [a05-2817_1ex10d1.htm#a6_21_Acquisitions_141215]

Acquisitions [a05-2817_1ex10d1.htm#a6_21_Acquisitions_141215]

 

ARTICLE VII DEFAULTS [a05-2817_1ex10d1.htm#ArticleviiDefaults_141219]

 

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
[a05-2817_1ex10d1.htm#ArticleviiiAccelerationWaiversAme_141234]

 

8.1. [a05-2817_1ex10d1.htm#a8_1_AccelerationFacilityLcCollat_141241]

Acceleration; Facility LC Collateral Account
[a05-2817_1ex10d1.htm#a8_1_AccelerationFacilityLcCollat_141241]

 

8.2. [a05-2817_1ex10d1.htm#a8_2_Amendments_141249]

Amendments [a05-2817_1ex10d1.htm#a8_2_Amendments_141249]

 

8.3. [a05-2817_1ex10d1.htm#a8_3_PreservationOfRights_141253]

Preservation of Rights [a05-2817_1ex10d1.htm#a8_3_PreservationOfRights_141253]

 

ARTICLE IX GENERAL PROVISIONS
[a05-2817_1ex10d1.htm#ArticleixGeneralProvisions_141257]

 

9.1. [a05-2817_1ex10d1.htm#a9_1_SurvivalOfRepresentations_141300]

Survival of Representations
[a05-2817_1ex10d1.htm#a9_1_SurvivalOfRepresentations_141300]

 

9.2. [a05-2817_1ex10d1.htm#a9_2_GovernmentalRegulation_141303]

Governmental Regulation
[a05-2817_1ex10d1.htm#a9_2_GovernmentalRegulation_141303]

 

9.3. [a05-2817_1ex10d1.htm#a9_3_Headings_141305]

Headings [a05-2817_1ex10d1.htm#a9_3_Headings_141305]

 

9.4. [a05-2817_1ex10d1.htm#a9_4_EntireAgreement_141307]

Entire Agreement [a05-2817_1ex10d1.htm#a9_4_EntireAgreement_141307]

 

9.5. [a05-2817_1ex10d1.htm#a9_5_SeveralObligationsBenefitsOf_141313]

Several Obligations; Benefits of this Agreement
[a05-2817_1ex10d1.htm#a9_5_SeveralObligationsBenefitsOf_141313]

 

9.6. [a05-2817_1ex10d1.htm#a9_6_ExpensesIndemnification_141315]

Expenses; Indemnification
[a05-2817_1ex10d1.htm#a9_6_ExpensesIndemnification_141315]

 

9.7. [a05-2817_1ex10d1.htm#a9_7_NumbersOfDocuments_141319]

Numbers of Documents [a05-2817_1ex10d1.htm#a9_7_NumbersOfDocuments_141319]

 

9.8. [a05-2817_1ex10d1.htm#a9_8_Accounting_141322]

Accounting [a05-2817_1ex10d1.htm#a9_8_Accounting_141322]

 

9.9. [a05-2817_1ex10d1.htm#a9_9_SeverabilityOfProvisions_141325]

Severability of Provisions
[a05-2817_1ex10d1.htm#a9_9_SeverabilityOfProvisions_141325]

 

9.10. [a05-2817_1ex10d1.htm#a9_10_NonliabilityOfLenders_141330]

Nonliability of Lenders
[a05-2817_1ex10d1.htm#a9_10_NonliabilityOfLenders_141330]

 

 

ii

--------------------------------------------------------------------------------


 

9.11. [a05-2817_1ex10d1.htm#a9_11_Confidentiality_141332]

Confidentiality [a05-2817_1ex10d1.htm#a9_11_Confidentiality_141332]

 

9.12. [a05-2817_1ex10d1.htm#a9_12_Disclosure_141335]

Disclosure [a05-2817_1ex10d1.htm#a9_12_Disclosure_141335]

 

9.13. [a05-2817_1ex10d1.htm#a9_13_UsaPatriotActNotification_141338]

USA PATRIOT ACT NOTIFICATION
[a05-2817_1ex10d1.htm#a9_13_UsaPatriotActNotification_141338]

 

ARTICLE X THE ADMINISTRATIVE AGENT
[a05-2817_1ex10d1.htm#ArticleXTheAdministrativeAgent_180437]

 

10.1. [a05-2817_1ex10d1.htm#a10_1_Appointment_180440]

Appointment [a05-2817_1ex10d1.htm#a10_1_Appointment_180440]

 

10.2. [a05-2817_1ex10d1.htm#a10_2_Powers_180442]

Powers [a05-2817_1ex10d1.htm#a10_2_Powers_180442]

 

10.3. [a05-2817_1ex10d1.htm#a10_3_GeneralImmunity_180445]

General Immunity [a05-2817_1ex10d1.htm#a10_3_GeneralImmunity_180445]

 

10.4. [a05-2817_1ex10d1.htm#a10_4_NoResponsibilityForLoansRec_180447]

No Responsibility for Loans, Recitals, etc.
[a05-2817_1ex10d1.htm#a10_4_NoResponsibilityForLoansRec_180447]

 

10.5. [a05-2817_1ex10d1.htm#a10_5_ActionOnInstructionsOfLende_180451]

Action on Instructions of Lenders
[a05-2817_1ex10d1.htm#a10_5_ActionOnInstructionsOfLende_180451]

 

10.6. [a05-2817_1ex10d1.htm#a10_6_EmploymentOfAdministrativeA_180454]

Employment of Administrative Agents and Counsel
[a05-2817_1ex10d1.htm#a10_6_EmploymentOfAdministrativeA_180454]

 

10.7. [a05-2817_1ex10d1.htm#a10_7_RelianceOnDocumentsCounsel_180456]

Reliance on Documents; Counsel
[a05-2817_1ex10d1.htm#a10_7_RelianceOnDocumentsCounsel_180456]

 

10.8. [a05-2817_1ex10d1.htm#a10_8_AdministrativeAgentsReimbur_180500]

Administrative Agent’s Reimbursement and Indemnification
[a05-2817_1ex10d1.htm#a10_8_AdministrativeAgentsReimbur_180500]

 

10.9. [a05-2817_1ex10d1.htm#a10_9_NoticeOfDefault_180504]

Notice of Default [a05-2817_1ex10d1.htm#a10_9_NoticeOfDefault_180504]

 

10.10. [a05-2817_1ex10d1.htm#a10_10_RightsAsALender_180507]

Rights as a Lender [a05-2817_1ex10d1.htm#a10_10_RightsAsALender_180507]

 

10.11. [a05-2817_1ex10d1.htm#a10_11_LenderCreditDecision_180513]

Lender Credit Decision [a05-2817_1ex10d1.htm#a10_11_LenderCreditDecision_180513]

 

10.12. [a05-2817_1ex10d1.htm#a10_12_SuccessorAdministrativeAge_180516]

Successor Administrative Agent
[a05-2817_1ex10d1.htm#a10_12_SuccessorAdministrativeAge_180516]

 

10.13. [a05-2817_1ex10d1.htm#a10_13_Fees_180519]

Fees [a05-2817_1ex10d1.htm#a10_13_Fees_180519]

 

10.14. [a05-2817_1ex10d1.htm#a10_14_DelegationToAffiliates_180522]

Delegation to Affiliates
[a05-2817_1ex10d1.htm#a10_14_DelegationToAffiliates_180522]

 

10.15. [a05-2817_1ex10d1.htm#a10_15_ArrangersAndSyndicationAge_180524]

Arrangers and Syndication Agents
[a05-2817_1ex10d1.htm#a10_15_ArrangersAndSyndicationAge_180524]

 

ARTICLE XI SETOFF; RATABLE PAYMENTS [a05-2817_1ex10d1.htm#ArticleXi_180528]

 

11.1. [a05-2817_1ex10d1.htm#a11_1_Setoff_180531]

Setoff [a05-2817_1ex10d1.htm#a11_1_Setoff_180531]

 

11.2. [a05-2817_1ex10d1.htm#a11_2_RatablePayments_180535]

Ratable Payments [a05-2817_1ex10d1.htm#a11_2_RatablePayments_180535]

 

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
[a05-2817_1ex10d1.htm#ArticleXiiBenefitOfAgreementAssig_180623]

 

12.1. [a05-2817_1ex10d1.htm#a12_1_SuccessorsAndAssigns_180540]

Successors and Assigns [a05-2817_1ex10d1.htm#a12_1_SuccessorsAndAssigns_180540]

 

12.2. [a05-2817_1ex10d1.htm#a12_2_Participations_180544]

Participations [a05-2817_1ex10d1.htm#a12_2_Participations_180544]

 

12.3. [a05-2817_1ex10d1.htm#a12_3_Assignments__180603]

Assignments [a05-2817_1ex10d1.htm#a12_3_Assignments__180603]

 

12.4. [a05-2817_1ex10d1.htm#a12_4_DisseminationOfInformation_180611]

Dissemination of Information
[a05-2817_1ex10d1.htm#a12_4_DisseminationOfInformation_180611]

 

12.5. [a05-2817_1ex10d1.htm#a12_5_TaxTreatment_180613]

Tax Treatment [a05-2817_1ex10d1.htm#a12_5_TaxTreatment_180613]

 

ARTICLE XIII NOTICES [a05-2817_1ex10d1.htm#ArticleXiiiNotices_180616]

 

13.1. [a05-2817_1ex10d1.htm#a13_1_GivingNotice_180630]

Giving Notice [a05-2817_1ex10d1.htm#a13_1_GivingNotice_180630]

 

13.2. [a05-2817_1ex10d1.htm#a13_2_ChangeOfAddress_180634]

Change of Address [a05-2817_1ex10d1.htm#a13_2_ChangeOfAddress_180634]

 

ARTICLE XIV COUNTERPARTS [a05-2817_1ex10d1.htm#ArticleXivCounterparts_180638]

 

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
[a05-2817_1ex10d1.htm#ArticleXvChoiceOfLawConsentToJuri_180642]

 

15.1. [a05-2817_1ex10d1.htm#a15_1_ChoiceOfLaw_180645]

CHOICE OF LAW [a05-2817_1ex10d1.htm#a15_1_ChoiceOfLaw_180645]

 

15.2. [a05-2817_1ex10d1.htm#a15_2_ConsentToJurisdiction_180653]

CONSENT TO JURISDICTION
[a05-2817_1ex10d1.htm#a15_2_ConsentToJurisdiction_180653]

 

15.3. [a05-2817_1ex10d1.htm#a15_3_WaiverOfJuryTrial_180656]

WAIVER OF JURY TRIAL [a05-2817_1ex10d1.htm#a15_3_WaiverOfJuryTrial_180656]

 

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Form of Note

Exhibit B

 

Form of Facility LC Application

Exhibit C

 

Form of Compliance Certificate

Exhibit D

 

Form of Assignment and Assumption Agreement

Exhibit E

 

Form of Subsidiary Guaranty

Exhibit F

 

Form of Guarantor Financial Report

 

SCHEDULES

 

Pricing Schedule [a05-2817_1ex10d1.htm#PricingSchedule_180711]

 

 

Schedule 1 [a05-2817_1ex10d1.htm#Schedule1Commitments_180722]

 

Commitments [a05-2817_1ex10d1.htm#Schedule1Commitments_180722]

 

iv

--------------------------------------------------------------------------------


 

THREE-YEAR CREDIT AGREEMENT

 

This Three-Year Credit Agreement, dated as of February 3, 2005, is among Aon
Corporation, a Delaware corporation, the Lenders, Citibank, N.A., a national
banking association, as Administrative Agent, and JPMorgan Chase Bank, N.A. and
PNC Bank, N.A., as LC Issuers.

 

R E C I T A L S:

 

A.                                   The Borrower has requested the Lenders to
make financial accommodations to it in the aggregate principal amount of
$600,000,000; and

 

B.                                     The Lenders are willing to extend such
financial accommodations on the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 


ARTICLE I
DEFINITIONS

 

As used in this Agreement:

 

“Acquisition” means the acquisition, directly, by merger or otherwise, for
consideration in any single transaction or series of related transactions in
excess of $25,000,000 (as determined reasonably and in good faith by the
Borrower), and whether the consideration is cash, securities or other value, of
(a) more than 50% of the voting Equity Interests of any Person (other than the
voting Equity Interests of a Person which is (prior to such Acquisition) a
Subsidiary of the Borrower), or (b) all or substantially all of the assets of,
or any division or business unit of, any Person (other than any such Person
which is a Subsidiary of the Borrower).

 

“Administrative Agent” means Citibank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

 

“Advance” means a borrowing of Loans, (a) advanced by the Lenders on the same
Borrowing Date, or (b) converted or continued by the Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Loans of the same Type and, in the case of Eurodollar Loans, for
the same Interest Period.

 

“Affected Lender” is defined in Section 2.20.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or

 

--------------------------------------------------------------------------------


 

other ownership interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof.  The initial
Aggregate Commitment is $600,000,000.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this Three-Year Credit Agreement, as it may be amended or
modified and in effect from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with those used
in preparing the financial statements referred to in Section 5.5.

 

“Alternate Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the highest
of:

 

(A)                                  THE RATE OF INTEREST ANNOUNCED PUBLICLY BY
CITIBANK IN NEW YORK, NEW YORK, FROM TIME TO TIME, AS CITIBANK’S BASE RATE;

 

(B)                                 THE SUM (ADJUSTED TO THE NEAREST 1/4 OF 1%
OR, IF THERE IS NO NEAREST 1/4 OF 1%, TO THE NEXT HIGHER 1/4 OF 1%) OF (I) 1/2
OF 1% PER ANNUM, PLUS (II) THE RATE OBTAINED BY DIVIDING (A) THE LATEST
THREE-WEEK MOVING AVERAGE OF SECONDARY MARKET MORNING OFFERING RATES IN THE
UNITED STATES FOR THREE-MONTH CERTIFICATES OF DEPOSIT OF MAJOR UNITED STATES
MONEY MARKET BANKS, SUCH THREE-WEEK MOVING AVERAGE (ADJUSTED TO THE BASIS OF A
YEAR OF 360 DAYS) BEING DETERMINED WEEKLY ON EACH MONDAY (OR, IF SUCH DAY IS NOT
A BUSINESS DAY, ON THE NEXT SUCCEEDING BUSINESS DAY) FOR THE THREE-WEEK PERIOD
ENDING ON THE PREVIOUS FRIDAY BY CITIBANK ON THE BASIS OF SUCH RATES REPORTED BY
CERTIFICATE OF DEPOSIT DEALERS TO AND PUBLISHED BY THE FEDERAL RESERVE BANK OF
NEW YORK OR, IF SUCH PUBLICATION SHALL BE SUSPENDED OR TERMINATED, ON THE BASIS
OF QUOTATIONS FOR SUCH RATES RECEIVED BY CITIBANK FROM THREE NEW YORK
CERTIFICATE OF DEPOSIT DEALERS OF RECOGNIZED STANDING SELECTED BY CITIBANK, BY
(B) A PERCENTAGE EQUAL TO 100% MINUS THE AVERAGE OF THE DAILY PERCENTAGES
SPECIFIED DURING SUCH THREE-WEEK PERIOD BY THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM (OR ANY SUCCESSOR) FOR DETERMINING THE MAXIMUM RESERVE
REQUIREMENT (INCLUDING, BUT NOT LIMITED TO, ANY EMERGENCY, SUPPLEMENTAL OR OTHER
MARGINAL RESERVE REQUIREMENT) FOR CITIBANK WITH RESPECT TO LIABILITIES
CONSISTING OF OR INCLUDING (AMONG OTHER LIABILITIES) THREE-MONTH U.S. DOLLAR
NON-PERSONAL TIME DEPOSITS IN THE UNITED STATES, PLUS (III) THE AVERAGE DURING
SUCH THREE-WEEK PERIOD OF THE ANNUAL ASSESSMENT RATES ESTIMATED BY CITIBANK FOR
DETERMINING THE THEN CURRENT ANNUAL ASSESSMENT PAYABLE BY CITIBANK TO THE
FEDERAL DEPOSIT INSURANCE CORPORATION (OR ANY SUCCESSOR) FOR INSURING U.S.
DOLLAR DEPOSITS OF CITIBANK IN THE UNITED STATES; AND

 

(C)                                  1/2 OF ONE PERCENT PER ANNUM ABOVE THE
FEDERAL FUNDS EFFECTIVE RATE.

 

2

--------------------------------------------------------------------------------


 

“Alternate Base Rate Advance” means an Advance which, except as otherwise
provided in Section 2.11, bears interest at the Alternate Base Rate.

 

“Alternate Base Rate Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the Alternate Base Rate.

 

“Applicable Facility Fee Rate” means, at any time, the percentage determined in
accordance with the Pricing Schedule at such time.  The Applicable Facility Fee
Rate shall change as and when the Borrower Debt Rating changes.

 

“Applicable Margin” means, (a) with respect to Alternate Base Rate Advances,
0.0%, and (b) with respect to Eurodollar Rate Advances, the percentage rate per
annum which is applicable at such time with respect to Eurodollar Rate Advances
as set forth in the Pricing Schedule.

 

“Applicable Utilization Fee Rate” means, at any time, the percentage determined
in accordance with the Pricing Schedule at such time.  The Applicable
Utilization Fee Rate shall change as and when the Borrower Debt Rating changes.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Citigroup Global Markets, Inc., ABN Amro Bank N.V. and J.P.
Morgan Securities Inc., and their respective successors, in their capacity as
“Joint Lead Arrangers”.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Authorized Officer” means any of the president, chief financial officer,
treasurer or vice-president and controller of the Borrower, acting singly.

 

“Borrower” means Aon Corporation, a Delaware corporation, and its successors
permitted and assigns.

 

“Borrower Debt Rating” means the senior unsecured long term debt (without third
party credit enhancement) rating of the Borrower as determined by a rating
agency identified on the Pricing Schedule.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York for the conduct of substantially all
of their commercial lending activities, interbank wire transfers can be made on
the Fedwire system and dealings in United States dollars are carried on in the
London interbank market and (b) for all other purposes, a day (other than a

 

3

--------------------------------------------------------------------------------


 

Saturday or Sunday) on which banks generally are open in New York for the
conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

 

“Cananwill Securitization” is defined in Section 6.16(c).

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

“Cash Collateral” is defined in Section 2.19.13.

 

“Change” is defined in Section 3.2.

 

“Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, including without limitation any acquisition effected
by means of any transaction contemplated by Section 6.11, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 20% or more of the
outstanding shares of voting stock of the Borrower, or (b) during any period of
25 consecutive calendar months, commencing on the date of this Agreement, the
ceasing of those individuals (the “Continuing Directors”) who (i) were directors
of the Borrower on the first day of each such period or (ii) subsequently became
directors of the Borrower and whose initial election or initial nomination for
election subsequent to that date was approved by a majority of the Continuing
Directors then on the board of directors of the Borrower, to constitute a
majority of the board of directors of the Borrower.

 

“Citibank” means Citibank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral Date” is defined in Section 2.19.13.

 

“Collateral Shortfall Amount” is defined in Section 8.1.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Facility LCs issued upon the application of, the Borrower
in an aggregate outstanding amount not exceeding the amount set forth opposite
its name on Schedule 1 hereto,  as it may be modified as a result of any
assignment that has become effective pursuant to Section 12.3.2 or as otherwise
modified from time to time pursuant to the terms hereof.

 

“Communications” is defined in Section 13.1.

 

4

--------------------------------------------------------------------------------


 

“Condemnation” is defined in Section 7.8.

 

“Consolidated” or “consolidated”, when used in connection with any calculation,
means a calculation to be determined on a consolidated basis for the Borrower
and its Subsidiaries in accordance with Agreement Accounting Principles.

 

“Consolidated Adjusted EBITDA” means, for any Measurement Period, Consolidated
Net Income for such period plus, to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense, (ii)
expense for taxes paid or accrued, (iii) depreciation, (iv) amortization and (v)
extraordinary losses incurred other than in the ordinary course of business,
minus, to the extent included in Consolidated Net Income, extraordinary gains
realized other than in the ordinary course of business, all calculated for the
Borrower and its Subsidiaries on a consolidated basis; provided that,
notwithstanding the foregoing provisions of this definition, no amounts shall be
added pursuant to clauses (i) through (v) for any losses, costs, expenses or
other charges resulting from the settlement of any Disclosed Claims or any
payments in respect of any judgments or other orders thereon or any
restructuring or other charges in connection therewith or relating thereto.

 

“Consolidated Funded Debt” means, without duplication, (i) all Indebtedness of
the Borrower and its Subsidiaries of the types described in clauses (a), (b),
(c), (d) and (e) of the definition of Indebtedness (excluding, for purposes of
clauses (b) and (c), any leases that constitute operating leases in accordance
with Agreement Accounting Principles), and (ii) all Indebtedness Borrower and
its Subsidiaries of the type described in clause (j) of the definition of
Indebtedness with respect to Indebtedness of the types described in clause (i)
above, calculated on a Consolidated basis.

 

“Consolidated Interest Expense” means, for any Measurement Period, the interest
expense of the Borrower and its Subsidiaries calculated on a consolidated basis
for such period.

 

“Consolidated Leverage Ratio” means, as of the last day of any Measurement
Period, the ratio of Consolidated Funded Debt at such date to Consolidated
Adjusted EBITDA for such Measurement Period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.

 

“Consolidated Net Worth” means, at any date of determination, the consolidated
common stockholders’ equity of the Borrower and its consolidated Subsidiaries
determined in accordance with Agreement Accounting Principles.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement or take-or-pay contract or application for a Letter of Credit.

 

5

--------------------------------------------------------------------------------


 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

 

“Default” means an event described in Article VII.

 

“Deficit Reduction Contribution” has the meaning set forth in Section 412(l)(2)
of the Code.

 

“Disclosed Claims” means any litigation, proceeding or investigation disclosed
in (a) the Borrower’s quarterly report on Form 10-Q for the fiscal quarter ended
September 30, 2004 as filed with the Securities and Exchange Commission and (b)
the Borrower’s Form 8-K dated December 6, 2004 as filed with the Securities and
Exchange Commission.

 

“Disposition” or “Dispose” means the sale, transfer or other disposition
(including any sale and leaseback transaction), in each case for consideration
in any single transaction or series of related transactions in excess of
$25,000,000 (as determined reasonably in good faith by the Borrower), by any
Person of any Property of such Person (or the granting of any option or other
right to do any of the foregoing), including any sale, assignment, transfer or
other disposal, with or without recourse, of any Equity Interests owned by such
Person, or any notes or accounts receivable or any rights and claims associated
therewith.

 

“Domestic Subsidiary” means a Subsidiary of the Borrower formed and existing
under the laws of any state of the United States and the business, assets and
operations of which are located in the United States.

 

“Environmental Laws” is defined in Section 5.15.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other similar rights entitling the holder thereof to purchase or acquire any
such equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

6

--------------------------------------------------------------------------------


 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
Interest Period applicable to such Eurodollar Advance, the applicable British
Bankers’ Association Interest Settlement Rate for deposits in U.S. dollars
appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) two (2) Business
Days prior to the first day of such Interest Period, and having a maturity equal
to such Interest Period, provided that, (i) if Reuters Screen FRBD is not
available to the Administrative Agent for any reason, the applicable Eurodollar
Base Rate for the relevant Interest Period shall instead be the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, and having a maturity equal to such Interest
Period, and (ii) if no such British Bankers’ Association Interest Settlement
Rate is available to the Administrative Agent, the applicable Eurodollar Base
Rate for the relevant Interest Period shall instead be the rate determined by
the Administrative Agent to be the rate at which Citibank offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, in the approximate amount of Citibank’s
relevant Eurodollar Loan and having a maturity equal to such Interest Period.

 

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.11,  bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (a) the quotient of (i) the Eurodollar Base Rate
applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(b) the Applicable Margin for Eurodollar Advances.

 

“Euro Facility” means, collectively, (i) prior to the effectiveness of the
credit facilities referred to in clause (ii) below, the revolving credit
facilities provided pursuant to the Credit Agreement dated as of September 24,
2001, as supplemented, modified or amended from time to time, among Aon
Corporation, as guarantor, Aon Finance Limited, Aon France S.A., Aon Group
Nederland B.V., Aon Holdings B.V. and Aon Jauch & Hübener Holding GmbH, as
borrowers, the lenders party thereto, and Citibank International plc, as agent,
and (ii) from and after the effectiveness thereof, (a) the up to €325,000,000
Three-Year Revolving Loan Facility, and (b) the up to €325,000,000 Five-Year
Revolving Loan Facility, each made pursuant to the Facility Agreement, to be
dated on or about February 7, 2005, among Aon Finance Limited, Aon Limited, Aon
France S.A., Aon Holdings B.V., Aon Jauch & Hübener Holdings GmbH and Aon
Finance N.S.1, ULC, as “Original Borrowers”, Aon Corporation, as “Original
Guarantor”, Citigroup Global Markets Limited, ING Bank N.V. and The Royal Bank
of Scotland plc, as “Mandated Lead Arrangers”, Citibank International plc, as
“Agent”, and the “Lenders” party thereto, as the same may be supplemented,
modified and amended from time to time, provided that, in each case, the
principal amount of the credit committed thereunder is not increased without the
consent of the Required Lenders.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or

 

7

--------------------------------------------------------------------------------


 

such Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Existing Credit Agreements” means (i) the $337,500,000 364-Day Credit Agreement
dated as of February 5, 2004 among the Borrower, JPMorgan Chase Bank, N.A.,
successor by merger to Bank One, N.A., as agent, and the lenders party thereto,
as amended, restated, supplemented or otherwise modified from time to time, and
(ii) the $437,500,000 Three-Year Credit Agreement dated as of February 8, 2002
among the Borrower, JPMorgan Chase Bank, N.A., successor by merger to Bank One,
N.A., as agent, and the lenders party thereto, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Existing Letter of Credit” means letter of credit no. SLT410834 dated
December 16, 2004, in the face amount of $20,000,000, issued by JPMorgan Chase
Bank, N.A. in favor of Wachovia Bank, as Trustee for the Grantor Trust
established 12/6/89 with Alexander & Alexander Services, Inc., for the account
of the Borrower.  Anything contained herein to the contrary notwithstanding, the
Existing Letter of Credit shall be deemed for all purposes to be a Facility LC
issued hereunder on the date hereof.

 

“Extended Facility LC” is defined in Section 2.19.13.

 

“Facility LC” is defined in Section 2.19.1.

 

“Facility LC Application” is defined in Section 2.19.3.

 

“Facility LC Collateral Account” is defined in Section 2.19.11.

 

“Facility Termination Date” means February [_], 2008, or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (New
York time) on such day on such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

“Financial Statements” is defined in Section 5.5.

 

“Fiscal Quarter” means each of the four three-month accounting periods
comprising a Fiscal Year.

 

“Fiscal Year” means the twelve-month accounting period ending December 31 of
each year.

 

8

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Current Liability Percentage” has the meaning set forth in
Section 412(l)(9)(C) of the Code.

 

“Governmental Authority” means any government (foreign or domestic) or any state
or other political subdivision thereof or any governmental body, agency,
authority, department or commission (including without limitation any taxing
authority or political subdivision) or any instrumentality or officer thereof
(including, without limitation, any court or tribunal and any board of
insurance, insurance department or insurance commissioner) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned or controlled by or subject to the control of any of the
foregoing.

 

“Guarantor” means (a) Aon Group, Inc., a Maryland corporation, and (b) and any
other direct Consolidated Subsidiary of the Borrower that executes and delivers
to the Administrative Agent a Subsidiary Guaranty, provided that (i) such
Subsidiary is reasonably acceptable to the Required Lenders, and (ii) the
Administrative Agent shall have received, in form and substance satisfactory to
the Administrative Agent, (A) documents of the types described in Sections
4.1(a) through (e) with respect to such Guarantor and the Subsidiary Guaranty
executed by it and (B) a Guarantor Financial Report for the most recently ended
period for which such reports are required to have been delivered for the
Guarantors pursuant to Section 6.1.

 

“Guarantor Adjusted EBITDA” means, for any Measurement Period, the combined net
income (or loss) of the Guarantors and their respective Subsidiaries for such
period plus, to the extent deducted from revenues in determining net income (or
loss), (i) interest expense of the Guarantors and their respective Subsidiaries,
(ii) expense for taxes paid or accrued, (iii) depreciation, (iv) amortization
and (v) extraordinary losses incurred other than in the ordinary course of
business, minus, to the extent included in net income (or loss), extraordinary
gains realized other than in the ordinary course of business, all calculated
with principles of consolidation comparable to the principles used in
calculating Consolidated Adjusted EBITDA and otherwise subject to the additional
adjustments specified in the form of the Guarantor Financial Report attached
hereto as Exhibit F; provided that, notwithstanding the foregoing provisions of
this definition, no amounts shall be added pursuant to clauses (i) through (v)
for any losses, costs, expenses or other charges resulting from the settlement
of any Disclosed Claims or any payments in respect of any judgments or other
orders thereon or any restructuring or other charges in connection therewith or
relating thereto.  As of any date of determination, the term “Guarantor Adjusted
EBITDA” means the amount calculated as set forth above in this paragraph for the
Measurement Period ending on the last day of the most recently ended Fiscal
Quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.1(a) or (b) (and, in relation to any transaction or event
in connection with which such

 

9

--------------------------------------------------------------------------------


 

calculation is required hereunder, calculated on a pro forma basis giving effect
to such transaction or event).

 

“Guarantor Financial Report” means, with respect to any Guarantor, (a) for any
Fiscal Year, a report for such Guarantor and its Subsidiaries for such Fiscal
Year, and (b) for any Fiscal Quarter, a report for such Guarantor and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the applicable Fiscal Year to the end of such Fiscal Quarter, in each case
substantially in the form of Exhibit F.

 

“Guaranty Termination Date” means the date, if any, on which each Subsidiary
Guaranty is terminated in accordance with the proviso to clause (a) of
Section 14 thereof.

 

“Hazardous Materials” is defined in Section 5.15.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
all other similar agreements or arrangements designed to alter the risks of any
Person arising from fluctuations in interest rates, currency values or commodity
prices.

 

“Immaterial Subsidiaries” means one or more Subsidiaries of the Borrower, the
Consolidated total assets, Consolidated revenues and Consolidated net operating
income of which, in the aggregate, do not exceed three percent (3%) of the
Consolidated total assets, Consolidated revenues and Consolidated net operating
income, respectively, of the Borrower and its Subsidiaries, in each case
determined as of the end, or for, as the case may be, the period of four Fiscal
Quarters most recently ended for which financial statements have been or are
required to have been delivered pursuant to Section 6.1(a) or (b).

 

“Indebtedness” of a Person means (a) such Person’s obligations for borrowed
money, (b) obligations of such Person representing the deferred purchase price
of Property or services (other than accounts payable arising in the ordinary
course of such Person’s business payable on terms customary in the trade), (c)
such Person’s obligations created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (d) 
such Person’s obligations which are evidenced by bonds, notes, debentures,
acceptances, or similar instruments, (e) Capitalized Lease Obligations of such
Person, (f) Contingent Obligations of such Person, (g) obligations, contingent
or otherwise, for which such Person is obligated pursuant to or in respect of
Letters of Credit or bankers’ acceptances, (h) such Person’s obligations under
Hedging Agreements to the extent required to be reflected on a balance sheet of
such Person, (i) repurchase obligations or liabilities of such Person with
respect to accounts or notes receivable sold by such Person, and (j) all
Indebtedness and other obligations referred to in clauses (a) through (i) above
secured by (or for which the holder of such Indebtedness or other obligations
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person or payable out of the proceeds or production from property of such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other obligations.

 

10

--------------------------------------------------------------------------------


 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  An Interest Period of one, two, three or six months
shall end on (but exclude) the day which corresponds numerically to such date
one, two, three or six months thereafter; provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third or sixth succeeding month.  If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day; provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

 

“LC Fee” is defined in Section 2.19.4.

 

“LC Issuer” means JPMorgan Chase Bank, N.A. or PNC Bank, N.A., in either case in
its capacity as an issuer of Facility LCs hereunder.

 

“LC Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” is defined in Section 2.19.5.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office or branch of such Lender or the Administrative Agent listed on
the signature pages hereof or on a Schedule or otherwise selected by such Lender
or the Administrative Agent pursuant to Section 2.17.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Lien” means any security interest, lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

 

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).

 

“Loan Documents” means this Agreement, the Facility LC Applications, each
Subsidiary Guaranty (until the Guaranty Termination Date) and any Notes issued
pursuant to Section 2.13 and the other documents and agreements contemplated
hereby and executed by the Borrower in favor of the Administrative Agent, any LC
Issuer or any Lender.

 

11

--------------------------------------------------------------------------------


 

“Loan Parties” means the Borrower and, at all times prior to the Guaranty
Termination Date, each of the Guarantors.

 

“Margin Stock” has the meaning assigned to that term under Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, condition (financial or otherwise), performance, results of
operations, or prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Borrower to perform its obligations under the Loan
Documents, or (c) the validity or enforceability of any of the Loan Documents or
the rights or remedies of the Administrative Agent, the LC Issuers or the
Lenders thereunder.

 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive Fiscal Quarters of the Borrower ending on or prior to
such date.

 

“Minimum Guarantor EBITDA” means, for any Measurement Period, Guarantor Adjusted
EBITDA of not less than $750,000,000.

 

“Modified Required Lenders” means Lenders in the aggregate having at least 66
2/3% of the Aggregate Commitment or, if the Aggregate Commitment has been
terminated, Lenders in the aggregate holding at least 66 2/3% of the Aggregate
Outstanding Credit Exposure.

 

“Modify” and “Modification” are defined in Section 2.19.1.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Non-U.S. Lender” is defined in Section 3.5(d).

 

“Note” is defined in Section 2.13.

 

“Notice” is defined in Section 13.1

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, any LC Issuer or any
indemnified party arising under the Loan Documents.

 

“Other Taxes” is defined in Section 3.5(b).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(a) the aggregate principal amount of its Loans outstanding at such time, plus
(b) an amount equal to its pro rata share of the LC Obligations at such time.

 

“Participants” is defined in Section 12.2.1.

 

12

--------------------------------------------------------------------------------


 

“Payment Date” means the last day of each March, June, September and December.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, limited liability company, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an “employee pension benefit plan,” as defined in Section 3(2) of
ERISA, which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code, as to which the Borrower or any member
of the Controlled Group may have any liability.

 

“Platform” is defined in Section 13.1.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“pro rata” means, when used with respect to a Lender, and any described
aggregate or total amount, an amount equal to such Lender’s pro rata share or
portion based on its percentage of the Aggregate Commitment or if the Aggregate
Commitment has been terminated, its percentage of the Aggregate Outstanding
Credit Exposure.

 

“Purchasers” is defined in Section 12.3.1.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to depositary institutions.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks and certain other Persons for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System and certain other Persons.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the LC Issuers
for amounts paid by the LC Issuers in respect of any one or more drawings under
Facility LCs.

 

“Release” is defined in the Comprehensive Environmental Response, Compensation
and Liability Act, as amended, 42 U.S.C. 39601 et seq.  “Released” shall have a
corresponding meaning.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events

 

13

--------------------------------------------------------------------------------


 

as to which the PBGC has by regulation waived the requirement of Section 4043(a)
of ERISA that it be notified within thirty (30) days of the occurrence of such
event; provided, that a failure to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA shall be a Reportable Event
regardless of the issuance of any such waiver of the notice requirement in
accordance with either Section 4043(a) of ERISA or Section 412(d) of the Code.

 

“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the Aggregate Outstanding
Credit Exposure.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“Risk-Based Capital Guidelines” is defined in Section 3.2.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Single Employer Plan” means a Plan other than a Multiemployer Plan..

 

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, association, joint venture, limited liability company or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

 

“Subsidiary Guaranty” means a guaranty, substantially in the form of Exhibit E
hereto, executed by a Subsidiary of the Borrower in favor of the Administrative
Agent and the Lenders.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (a) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries, as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the end of the quarter next preceding the date on which such determination is
made, or (b) is responsible for more than 10% of the consolidated net sales or
of the consolidated net income of the Borrower and its Subsidiaries for the
12-month period ending as of the end of the quarter next preceding the date of
determination.

 

14

--------------------------------------------------------------------------------


 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Termination Event” means, with respect to any Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower or any
other member of the Controlled Group from such Plan during a plan year in which
the Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Plan, the filing of a
notice of intent to terminate such Plan or the treatment of an amendment of such
Plan as a termination under Section 4041 of ERISA, (d) the institution by the
PBGC of proceedings to terminate such Plan or (e) any event or condition which
might constitute grounds under Section 4042 of ERISA for the termination of, or
appointment of a trustee to administer, such Plan.

 

“Transferee” is defined in Section 12.4.

 

“Type” means, with respect to any Advance, its nature as an Alternate Base Rate
Advance or a Eurodollar Advance.

 

“Unfunded Current Liability” has the meaning set forth in Section 412(1)(8)(A)
of the Code.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Wholly Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly Owned Subsidiaries
of such Person, or by such Person and one or more Wholly Owned Subsidiaries of
such Person, or (b) any partnership, association, joint venture, limited
liability company or similar business organization 100% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise provided, all references herein to a “Wholly Owned
Subsidiary” shall mean a Wholly Owned Subsidiary of the Borrower.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  In computations of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.

 

15

--------------------------------------------------------------------------------


 


ARTICLE II
THE CREDITS

 

2.1.                              Commitment.  From and including the date of
this Agreement to the Facility Termination Date, each Lender severally agrees,
on the terms and conditions set forth in this Agreement, to (a) make Loans to
the Borrower and (b) participate in Facility LCs issued upon the request of the
Borrower; provided that, after giving effect to the making of each such Loan and
the issuance of each such Facility LC, such Lender’s Outstanding Credit Exposure
shall not exceed in the aggregate at any one time outstanding the amount of its
Commitment.  Subject to the terms of this Agreement, the Borrower may borrow,
repay and reborrow at any time prior to the Facility Termination Date.  The
Commitments to lend hereunder shall expire on the Facility Termination Date. 
Each LC Issuer will issue Facility LCs hereunder on the terms and conditions set
forth in Section 2.19.

 

2.2.                              Required Payments.  All unpaid Obligations
(other than LC Obligations of the type described in clause (a) of the definition
thereof under Extended Facility LCs) shall be paid in full by the Borrower on
the Facility Termination Date.

 

2.3.                              Ratable Loans.  Each Advance hereunder shall
consist of Loans made from the several Lenders ratably in proportion to the
ratio that their respective Commitments bear to the Aggregate Commitment.

 

2.4.                              Types of Advances.  The Advances may be
Alternate Base Rate Advances or Eurodollar Advances, or a combination thereof,
selected by the Borrower in accordance with Sections 2.8 and 2.9.

 

2.5.                              Facility Fee; Utilization Fee; Reductions in
Aggregate Commitment. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a facility fee at a per annum rate equal to the
Applicable Facility Fee Rate on such Lender’s Commitment from the date hereof to
the Facility Termination Date, payable on each Payment Date hereafter and on the
Facility Termination Date.  The Borrower also agrees to pay to the
Administrative Agent for the ratable (based on Commitment (or after termination
of the Commitments, Outstanding Credit Exposure) amounts) account of the Lenders
a utilization fee for each day on which the aggregate outstanding Advances and
LC Obligations exceed thirty-three percent (33%) of the Aggregate Commitment,
from the date hereof to the later of the Facility Termination Date and the date
all Loans and Reimbursement Obligations (other than Reimbursement Obligations in
respect of Extended Facility LCs) are paid in full and all Commitments are
terminated, such utilization fee to be equal to the Applicable Utilization Fee
Rate for such day multiplied by the sum of (a) the outstanding principal amount
of the Loans on such day plus (b) the outstanding principal amount of the LC
Obligations on such day, payable on each Payment Date and on the Facility
Termination Date.  The Borrower may permanently reduce the Aggregate Commitment
in whole, or in part ratably among the Lenders in a minimum aggregate amount of
$10,000,000 or any integral multiple of $1,000,000 in excess thereof, upon at
least three (3) Business Days’ written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Commitment may not be reduced below the Aggregate
Outstanding Credit Exposure.  All

 

16

--------------------------------------------------------------------------------


 

accrued facility and utilization fees shall be payable on the effective date of
any termination of the obligations of the Lenders to make or participate in
Credit Extensions hereunder.

 

2.6.                              Minimum Amount of Each Advance.  Each Advance
shall be in the minimum amount of $10,000,000 (and in multiples of $1,000,000 if
in excess thereof); provided, however, that (a) any Alternate Base Rate Advance
may be in the amount of the unused Aggregate Commitment and (b) in no event
shall more than six (6) Eurodollar Advances be permitted to be outstanding at
any time.

 

2.7.                              Optional Principal Payments.  The Borrower may
from time to time pay, without penalty or premium, all outstanding Alternate
Base Rate Advances, or, in a minimum aggregate amount of $10,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Alternate Base Rate Advances upon notice to the Administrative Agent
by 11:00 a.m. (New York time) on the Business Day of the proposed prepayment. 
The Borrower may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding Eurodollar Advances, or, in a minimum aggregate amount of
$10,000,000 or any integral multiple of $1,000,000 in excess thereof, any
portion of an outstanding Eurodollar Advance, upon two (2) Business Days’ prior
notice to the Administrative Agent.

 

2.8.                              Method of Selecting Types and Interest Periods
for New Advances.  The Borrower shall select the Type of Advance and, in the
case of each Eurodollar Advance, the Interest Period applicable thereto from
time to time; provided, however, that in the event Loans are incurred on the
date of this Agreement, all Loans incurred on such date shall be Alternate Base
Rate Advances.  The Borrower shall give the Administrative Agent irrevocable
notice (a “Borrowing Notice”) not later than 11:00 a.m. (New York time) on the
Borrowing Date of each Alternate Base Rate Advance and at least three (3)
Business Days before the Borrowing Date for each Eurodollar Advance, specifying:

 

(a)                                  the Borrowing Date of such Advance, which
shall be a Business Day;

 

(b)                                 the aggregate amount of such Advance;

 

(c)                                  the Type of Advance selected; and

 

(d)                                 in the case of each Eurodollar Advance, the
Interest Period applicable thereto, which shall end on or prior to the Facility
Termination Date.

 

Not later than 1:00 p.m. (New York time) on each Borrowing Date, each Lender
shall make available its Loan or Loans, in funds immediately available in New
York, to the Administrative Agent at its address specified pursuant to
Article XIII.  The Administrative Agent will make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.

 

2.9.                              Conversion and Continuation of Outstanding
Advances.  Each Alternate Base Rate Advance shall continue as an Alternate Base
Rate Advance unless and until such Alternate Base Rate Advance is converted into
a Eurodollar Advance pursuant to this Section 2.9 or is repaid in accordance
with Section 2.7.  Each Eurodollar Advance shall continue as a Eurodollar

 

17

--------------------------------------------------------------------------------


 

Advance until the end of the then applicable Interest Period therefor, at which
time such Eurodollar Advance shall be automatically converted into an Alternate
Base Rate Advance unless (a) such Eurodollar Advance is or was repaid in
accordance with Section 2.7 or (b) the Borrower shall have given the
Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period. 
Subject to the terms of Section 2.6, the Borrower may elect from time to time to
convert all or any part of an Alternate Base Rate Advance into a Eurodollar
Advance.  The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Alternate Base Rate
Advance into a Eurodollar Advance or of continuation of a Eurodollar Advance not
later than 11:00 a.m. (New York time) on the date of a conversion into an
Alternate Base Rate Advance, or at least three (3) Business Days, in the case of
a conversion into or continuation of a Eurodollar Advance, prior to the date of
the requested conversion or continuation, specifying:

 

(a)                                  the requested date of such conversion or
continuation, which shall be a Business Day;

 

(b)                                 the aggregate amount and Type of the Advance
which is to be converted or continued; and

 

(c)                                  the amount and Type(s) of Advance(s) into
which such Advance is to be converted or continued and, in the case of a
conversion into or continuation of a Eurodollar Advance, the duration of the
Interest Period applicable thereto, which shall end on or prior to the Facility
Termination Date.

 

2.10.                        Changes in Interest Rate, etc.  Each Alternate Base
Rate Advance shall bear interest on the outstanding principal amount thereof,
for each day from and including the date such Advance is made or is converted
from a Eurodollar Advance into an Alternate Base Rate Advance pursuant to
Section 2.9, to but excluding the date it is paid or is converted into a
Eurodollar Advance pursuant to Section 2.9 hereof, at a rate per annum equal to
the Alternate Base Rate for such day.  Changes in the rate of interest on that
portion of any Advance maintained as an Alternate Base Rate Advance will take
effect simultaneously with each change in the Alternate Base Rate.  Each
Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
Eurodollar Rate determined by the Administrative Agent as applicable to such
Eurodollar Advance based upon the Borrower’s selections under Sections 2.8 and
2.9 and otherwise in accordance with the terms hereof.  No Interest Period may
end after the Facility Termination Date.

 

2.11.                        Rates Applicable After Default.  Notwithstanding
anything to the contrary contained in Section 2.8 or 2.9, no Advance may be made
as, converted into or continued as a Eurodollar Advance (except with the consent
of the Administrative Agent and the Required Lenders) when any Default or
Unmatured Default has occurred and is continuing.  During the continuance of a
Default the Required Lenders may, at their option, by notice to the Borrower
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates),

 

18

--------------------------------------------------------------------------------


 

declare that (a) each Eurodollar Advance shall bear interest for the remainder
of the applicable Interest Period at the Eurodollar Rate otherwise applicable to
such Interest Period plus 2% per annum, (b) each Alternate Base Rate Advance
shall bear interest at a rate per annum equal to the Alternate Base Rate in
effect from time to time plus 2% per annum and (c) the LC Fee shall be increased
by 2% per annum provided that, during the continuance of a Default under
Section 7.6 or 7.7, the interest rates set forth in clauses (a) and (b) above
and the increase in the LC Fee set forth in clause (c) above shall be applicable
to all Credit Extensions without any election or action on the part of the
Administrative Agent or any Lender.

 

2.12.                        Method of Payment.  All payments of the Obligations
hereunder shall be made, without setoff, deduction or counterclaim, in
immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by noon (New York time) on the date when
due and shall (except in the case of Reimbursement Obligations for which the
applicable LC Issuer has not been fully indemnified by the Lenders, or as
otherwise specifically required hereunder) be applied ratably by the
Administrative Agent among the Lenders.  Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender.  The Administrative Agent is hereby
authorized to charge the account of the Borrower maintained with Citibank for
each payment of principal, interest, Reimbursement Obligations and fees as it
becomes due hereunder.  Each reference to the Administrative Agent in this
Section 2.12 shall also be deemed to refer, and shall apply equally, to each LC
Issuer, in the case of payments required to be made by the Borrower to such LC
Issuer pursuant to Section 2.19.6.

 

2.13.                        Noteless Agreement; Evidence of Indebtedness.  (a) 
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(b)                                 The Administrative Agent shall also maintain
accounts in which it will record (i) the amount of each Loan made hereunder, the
Type thereof and the Interest Period with respect thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time and (iv)
the amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.

 

(c)                                  The entries maintained in the accounts
maintained pursuant to paragraphs (a) and (b) above shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.

 

19

--------------------------------------------------------------------------------


 

(d)                                 Any Lender may request that its Loans be
evidenced by a promissory note in substantially the form of Exhibit A (including
any amendment, modification, renewal or replacement thereof, a “Note”).  In such
event, the Borrower shall prepare, execute and deliver to such Lender such Note
payable to the order of such Lender.  Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including after any assignment
pursuant to Section 12.3) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 12.3,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in paragraphs (a) and (b) above.  Upon receipt of an affidavit of
an officer of any Lender as to the loss, theft, destruction or mutilation of
such Lender’s Note, and, in the case of any such loss, theft destruction or
mutilation, upon cancellation of such Note, the Borrower will issue, in lieu
thereof, a replacement Note in the same principal amount thereof and otherwise
of like tenor.

 

2.14.                        Telephonic Notices.  The Borrower hereby authorizes
the Lenders and the Administrative Agent to extend, convert or continue
Advances, effect selections of Types of Advances and to transfer funds based on
telephonic notices made by any person or persons the Administrative Agent or any
Lender in good faith believes to be acting on behalf of the Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically.  The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice signed by an
Authorized Officer.  If the written confirmation differs in any material respect
from the action taken by the Administrative Agent and the Lenders, the records
of the Administrative Agent and the Lenders shall govern absent manifest error.

 

2.15.                        Interest Payment Dates; Interest and Fee Basis. 
Interest accrued on each Alternate Base Rate Advance shall be payable on each
Payment Date, commencing with the first such date to occur after the date
hereof, on any date on which an Alternate Base Rate Advance is prepaid, whether
due to acceleration or otherwise, and at maturity.  Interest accrued on that
portion of the outstanding principal amount of any Alternate Base Rate Advance
converted into a Eurodollar Advance on a day other than a Payment Date shall be
payable on the date of conversion.  Interest accrued on each Eurodollar Advance
shall be payable on the last day of its applicable Interest Period, on any date
on which the Eurodollar Advance is prepaid, whether by acceleration or
otherwise, and at maturity.  Interest accrued on each Eurodollar Advance having
an Interest Period longer than three (3) months shall also be payable on the
last day of each three-month interval during such Interest Period.  Interest
with respect to Eurodollar Loans, facility fees, utilization fees and LC Fees
shall be calculated for actual days elapsed on the basis of a 360-day year. 
Interest with respect to Alternate Base Rate Loans shall be calculated for the
actual days elapsed on the basis of a 365 or 366-day year, as applicable. 
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is made in full and received prior to
noon (New York time) at the place of payment.  If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.

 

20

--------------------------------------------------------------------------------


 

2.16.                        Notification of Advances, Interest Rates,
Prepayments and Commitment Reductions.  Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Commitment reduction notice, Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder.  Promptly after notice from any
LC Issuer, the Administrative Agent will notify each Lender of the contents of
each request for issuance of a Facility LC hereunder.  The Administrative Agent
will notify each Lender of the Eurodollar Rate applicable to each Eurodollar
Advance promptly upon determination of such interest rate and will give each
Lender prompt notice of each change in the Alternate Base Rate.

 

2.17.                        Lending Installations.  Each Lender may book its
Loans and its participation in any LC Obligations and each LC Issuer may book
the Facility LCs at any Lending Installation selected by such Lender or such LC
Issuer, as the case may be, and may change its Lending Installation from time to
time.  All terms of this Agreement shall apply to any such Lending Installation
and the Loans, Facility LCs, participations in LC Obligations and any Notes
issued hereunder shall be deemed held by each Lender or each LC Issuer, as the
case may be, for the benefit of any such Lending Installation.  Each Lender and
each LC Issuer may, by written notice to the Administrative Agent and the
Borrower in accordance with Article XIII, designate replacement or additional
Lending Installations through which Loans will be made by it or Facility LCs
will be issued by it and for whose account Loan payments or payments with
respect to Facility LCs are to be made.

 

2.18.                        Non-Receipt of Funds by the Administrative Agent. 
Unless the Borrower or a Lender, as the case may be, notifies the Administrative
Agent prior to the date on which it is scheduled to make payment to the
Administrative Agent of (a) in the case of a Lender, the proceeds of a Loan, or
(b) in the case of the Borrower, a payment of principal, interest or fees to the
Administrative Agent for the account of the Lenders, that it does not intend to
make such payment, the Administrative Agent may assume that such payment has
been made.  The Administrative Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption.  If such Lender or the Borrower, as the case may be, has not in
fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day for the first
three (3) days and, thereafter, the interest rate applicable to the relevant
Loan or (ii) in the case of payment by the Borrower, the interest rate
applicable to the relevant Loan.

 

2.19.                        Facility LCs.

 


2.19.1.               ISSUANCE.  EACH LC ISSUER HEREBY AGREES, ON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, TO ISSUE STANDBY LETTERS OF CREDIT IN
U.S. DOLLARS (EACH, AS AMENDED, MODIFIED OR EXTENDED, A “FACILITY LC”) AND TO
RENEW, EXTEND, INCREASE, DECREASE OR OTHERWISE MODIFY EACH FACILITY LC ISSUED BY
IT (“MODIFY,” AND EACH SUCH ACTION A “MODIFICATION”), FROM TIME TO TIME FROM AND
INCLUDING THE DATE OF THIS AGREEMENT AND PRIOR TO THE FACILITY TERMINATION DATE
UPON THE REQUEST OF AND FOR THE ACCOUNT OF THE

 

21

--------------------------------------------------------------------------------


 


BORROWER; PROVIDED THAT IMMEDIATELY AFTER EACH SUCH FACILITY LC IS ISSUED OR
MODIFIED, (A) THE AGGREGATE AMOUNT OF THE OUTSTANDING LC OBLIGATIONS SHALL NOT
EXCEED $150,000,000 AND (B) THE AGGREGATE OUTSTANDING CREDIT EXPOSURE SHALL NOT
EXCEED THE AGGREGATE COMMITMENT.  NO FACILITY LC SHALL HAVE AN EXPIRY DATE LATER
THAN THE EARLIER OF (C) ONE YEAR AFTER THE DATE OF ISSUANCE AND (D) EXCEPT AS
OTHERWISE PROVIDED IN SECTION 2.19.13, FIVE (5)  BUSINESS DAYS PRIOR TO THE
FACILITY TERMINATION DATE; PROVIDED THAT ANY LETTER OF CREDIT WITH A ONE-YEAR
TENOR MAY PROVIDE FOR THE RENEWAL THEREOF FOR ADDITIONAL ONE-YEAR PERIODS (WHICH
SHALL IN NO EVENT EXTEND BEYOND THE DATE REFERRED TO IN CLAUSE (D) ABOVE). 
FACILITY LCS SHALL BE ISSUED IN MINIMUM FACE AMOUNTS OF $5,000,000 (OR SUCH
LESSER AMOUNTS TO WHICH THE APPLICABLE LC ISSUER MAY AGREE).  THE EXISTING
LETTER OF CREDIT SHALL BE DEEMED TO HAVE BEEN ISSUED PURSUANT HERETO ON THE DATE
HEREOF, AND FROM AND AFTER THE DATE HEREOF SHALL BE SUBJECT TO AND GOVERNED BY
THE TERMS AND CONDITIONS HEREOF.  ANYTHING CONTAINED HEREIN TO THE CONTRARY
NOTWITHSTANDING, JPMORGAN CHASE BANK, N.A. SHALL HAVE NO OBLIGATION TO ISSUE ANY
FACILITY LC OTHER THAN THE EXISTING LETTER OF CREDIT UNLESS IT SHALL AGREE TO DO
SO IN ITS SOLE AND ABSOLUTE DISCRETION.


 


2.19.2.               PARTICIPATIONS.  UPON THE ISSUANCE BY ANY LC ISSUER OF A
FACILITY LC OR A MODIFICATION OF A FACILITY LC IN ACCORDANCE WITH THIS
SECTION 2.19, EACH LENDER SHALL BE DEEMED TO HAVE AUTOMATICALLY AND
UNCONDITIONALLY PURCHASED AND RECEIVED FROM SUCH LC ISSUER AN UNDIVIDED INTEREST
AND PARTICIPATION IN AND TO SUCH FACILITY LC, THE OBLIGATIONS OF THE BORROWER IN
RESPECT THEREOF, AND THE LIABILITY OF SUCH LC ISSUER THEREUNDER, IN AN AMOUNT
EQUAL TO THE FACE AMOUNT OF SUCH FACILITY LC (AND EACH MODIFICATION THEREOF)
MULTIPLIED BY SUCH LENDER’S PRO RATA SHARE OF THE AGGREGATE COMMITMENT.


 


2.19.3.               NOTICE.  SUBJECT TO SECTION 2.19.1, THE BORROWER SHALL
GIVE THE APPLICABLE LC ISSUER (AS DETERMINED BY THE BORROWER IN ITS DISCRETION
IN THE CASE OF THE ISSUANCE OF A NEW FACILITY LC) NOTICE PRIOR TO 11:00 A.M.
(NEW YORK TIME) AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF
ISSUANCE OR MODIFICATION OF EACH FACILITY LC, SPECIFYING THE BENEFICIARY, THE
PROPOSED DATE OF ISSUANCE (OR MODIFICATION) AND THE EXPIRY DATE OF SUCH FACILITY
LC, AND DESCRIBING THE PROPOSED TERMS OF SUCH FACILITY LC AND THE NATURE OF THE
TRANSACTIONS PROPOSED TO BE SUPPORTED THEREBY.  UPON RECEIPT OF SUCH NOTICE,
SUCH LC ISSUER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT, AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER, OF THE CONTENTS THEREOF
AND OF THE AMOUNT OF SUCH LENDER’S PARTICIPATION IN SUCH PROPOSED FACILITY LC. 
THE ISSUANCE OR MODIFICATION BY SUCH LC ISSUER OF ANY FACILITY LC SHALL, IN
ADDITION TO THE CONDITIONS PRECEDENT SET FORTH IN ARTICLE IV (THE SATISFACTION
OF WHICH SUCH LC ISSUER SHALL HAVE NO DUTY TO ASCERTAIN), BE SUBJECT TO THE
CONDITIONS PRECEDENT THAT SUCH FACILITY LC SHALL BE SATISFACTORY TO SUCH LC
ISSUER AND THAT THE BORROWER SHALL HAVE EXECUTED AND DELIVERED TO SUCH LC ISSUER
A COMPLETED STANDBY LETTER OF CREDIT APPLICATION SUBSTANTIALLY IN THE FORM OF
EXHIBIT B HERETO (OR SUCH OTHER FORM AS SUCH LC ISSUER SHALL HAVE REASONABLY
REQUESTED (EACH, A “FACILITY LC APPLICATION”)).  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND THE TERMS OF ANY FACILITY LC
APPLICATION, THE TERMS OF THIS AGREEMENT SHALL CONTROL.


 


2.19.4.               LC FEES.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE LENDERS RATABLY IN ACCORDANCE WITH THEIR
RESPECTIVE PRO RATA SHARES OF THE AGGREGATE COMMITMENT WITH RESPECT TO EACH
FACILITY LC, A LETTER OF CREDIT FEE AT A PER

 

22

--------------------------------------------------------------------------------


 


ANNUM RATE EQUAL TO THE APPLICABLE MARGIN FOR EURODOLLAR ADVANCES ON THE AVERAGE
UNDRAWN STATED AMOUNT OF SUCH FACILITY LC, SUCH FEE TO BE PAYABLE IN ARREARS ON
EACH PAYMENT DATE TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS
(INCLUDING EACH LC ISSUER) RATABLY (SUCH FEE DESCRIBED IN THIS SENTENCE AN “LC
FEE”).  THE BORROWER SHALL ALSO PAY TO EACH LC ISSUER FOR ITS OWN ACCOUNT (A) A
FRONTING FEE IN AN AMOUNT AGREED UPON BY THE BORROWER AND SUCH LC ISSUER PAYABLE
IN ARREARS ON EACH PAYMENT DATE AND (B) DOCUMENTARY AND PROCESSING CHARGES IN
CONNECTION WITH THE ISSUANCE OR MODIFICATION OF AND DRAWS UNDER FACILITY LCS IN
ACCORDANCE WITH SUCH LC ISSUER’S STANDARD SCHEDULE FOR SUCH CHARGES AS IN EFFECT
FROM TIME TO TIME.


 


2.19.5.               ADMINISTRATION; REIMBURSEMENT BY LENDERS.  UPON RECEIPT
FROM THE BENEFICIARY OF ANY FACILITY LC OF ANY DEMAND FOR PAYMENT UNDER SUCH
FACILITY LC, THE APPLICABLE LC ISSUER SHALL NOTIFY THE ADMINISTRATIVE AGENT AND
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND EACH OTHER
LENDER AS TO THE AMOUNT TO BE PAID BY SUCH LC ISSUER AS A RESULT OF SUCH DEMAND
AND THE PROPOSED PAYMENT DATE (THE “LC PAYMENT DATE”).  THE RESPONSIBILITY OF
THE APPLICABLE LC ISSUER TO THE BORROWER AND EACH LENDER SHALL BE ONLY TO
DETERMINE THAT THE DOCUMENTS (INCLUDING EACH DEMAND FOR PAYMENT) DELIVERED UNDER
EACH FACILITY LC IN CONNECTION WITH SUCH PRESENTMENT SHALL BE IN CONFORMITY IN
ALL MATERIAL RESPECTS WITH SUCH FACILITY LC.  EACH LC ISSUER SHALL ENDEAVOR TO
EXERCISE THE SAME CARE IN THE ISSUANCE AND ADMINISTRATION OF THE FACILITY LCS AS
IT DOES WITH RESPECT TO LETTERS OF CREDIT IN WHICH NO PARTICIPATIONS ARE
GRANTED, IT BEING UNDERSTOOD THAT IN THE ABSENCE OF ANY GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT BY THE APPLICABLE LC ISSUER, EACH LENDER SHALL BE
UNCONDITIONALLY AND IRREVOCABLY LIABLE WITHOUT REGARD TO THE OCCURRENCE OF ANY
DEFAULT OR ANY CONDITION PRECEDENT WHATSOEVER, TO REIMBURSE SUCH LC ISSUER ON
DEMAND FOR (A) SUCH LENDER’S PRO RATA SHARE OF THE AMOUNT OF EACH PAYMENT MADE
BY SUCH LC ISSUER UNDER EACH FACILITY LC TO THE EXTENT SUCH AMOUNT IS NOT
REIMBURSED BY THE BORROWER PURSUANT TO SECTION 2.19.6 BELOW, PLUS (B) INTEREST
ON THE FOREGOING AMOUNT TO BE REIMBURSED BY SUCH LENDER, FOR EACH DAY FROM THE
DATE OF SUCH LC ISSUER’S DEMAND FOR SUCH REIMBURSEMENT (OR, IF SUCH DEMAND IS
MADE AFTER 12:00 P.M. (NEW YORK TIME) ON SUCH DATE, FROM THE NEXT SUCCEEDING
BUSINESS DAY) TO THE DATE ON WHICH SUCH LENDER PAYS THE AMOUNT TO BE REIMBURSED
BY IT, AT A RATE OF INTEREST PER ANNUM EQUAL TO THE FEDERAL FUNDS EFFECTIVE RATE
FOR THE FIRST THREE DAYS AND, THEREAFTER, AT A RATE OF INTEREST EQUAL TO THE
RATE APPLICABLE TO ALTERNATE BASE RATE LOANS.


 


2.19.6.               REIMBURSEMENT BY BORROWER.  THE BORROWER SHALL BE
IRREVOCABLY AND UNCONDITIONALLY OBLIGATED TO REIMBURSE THE APPLICABLE LC ISSUER
ON OR BEFORE THE APPLICABLE LC PAYMENT DATE FOR ANY AMOUNTS PAID OR TO BE PAID
BY SUCH LC ISSUER UPON ANY DRAWING UNDER ANY FACILITY LC, WITHOUT PRESENTMENT,
DEMAND, PROTEST OR OTHER FORMALITIES OF ANY KIND; PROVIDED THAT NEITHER THE
BORROWER NOR (IN THE CASE OF CLAUSE (A) BELOW) ANY LENDER SHALL HEREBY BE
PRECLUDED FROM ASSERTING ANY CLAIM FOR DIRECT (BUT NOT CONSEQUENTIAL) DAMAGES
SUFFERED BY THE BORROWER OR SUCH LENDER TO THE EXTENT, BUT ONLY TO THE EXTENT,
CAUSED BY (A) THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE APPLICABLE LC
ISSUER IN DETERMINING WHETHER A REQUEST PRESENTED UNDER ANY FACILITY LC ISSUED
BY IT COMPLIED WITH THE TERMS OF SUCH FACILITY LC OR (B) THE APPLICABLE LC
ISSUER’S FAILURE TO PAY UNDER ANY FACILITY LC ISSUED BY IT AFTER THE
PRESENTATION TO IT OF A REQUEST STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS
OF SUCH FACILITY LC.  ALL SUCH AMOUNTS PAID BY ANY LC ISSUER AND REMAINING
UNPAID BY THE BORROWER SHALL BEAR INTEREST, PAYABLE ON

 

23

--------------------------------------------------------------------------------



 


DEMAND, FOR EACH DAY UNTIL PAID AT A RATE PER ANNUM EQUAL TO THE ALTERNATE BASE
RATE PLUS 2%.  EACH LC ISSUER WILL PAY TO EACH LENDER RATABLY IN ACCORDANCE WITH
ITS PRO RATA SHARE ALL AMOUNTS RECEIVED BY IT FROM THE BORROWER FOR APPLICATION
IN PAYMENT, IN WHOLE OR IN PART, OF THE REIMBURSEMENT OBLIGATION IN RESPECT OF
ANY FACILITY LC ISSUED BY SUCH LC ISSUER, BUT ONLY TO THE EXTENT SUCH LENDER HAS
MADE PAYMENT TO SUCH LC ISSUER IN RESPECT OF SUCH FACILITY LC PURSUANT TO
SECTION 2.19.5.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT
(INCLUDING WITHOUT LIMITATION THE SUBMISSION OF A BORROWING NOTICE IN COMPLIANCE
WITH SECTION 2.8 AND THE SATISFACTION OF THE APPLICABLE CONDITIONS PRECEDENT SET
FORTH IN ARTICLE IV), THE BORROWER MAY REQUEST AN ADVANCE HEREUNDER FOR THE
PURPOSE OF SATISFYING ANY REIMBURSEMENT OBLIGATION.


 


2.19.7.               OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATIONS UNDER
THIS SECTION 2.19 SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL
CIRCUMSTANCES AND IRRESPECTIVE OF ANY SETOFF, COUNTERCLAIM OR DEFENSE TO PAYMENT
WHICH THE BORROWER MAY HAVE OR HAVE HAD AGAINST ANY LC ISSUER, ANY LENDER OR ANY
BENEFICIARY OF A FACILITY LC.  THE BORROWER FURTHER AGREES WITH EACH LC ISSUER
AND THE LENDERS THAT NEITHER THE LC ISSUERS NOR THE LENDERS SHALL BE RESPONSIBLE
FOR, AND THE BORROWER’S REIMBURSEMENT OBLIGATION IN RESPECT OF ANY FACILITY LC
SHALL NOT BE AFFECTED BY, AMONG OTHER THINGS, THE VALIDITY OR GENUINENESS OF
DOCUMENTS OR OF ANY ENDORSEMENTS THEREON, EVEN IF SUCH DOCUMENTS SHOULD IN FACT
PROVE TO BE IN ANY OR ALL RESPECTS INVALID, FRAUDULENT OR FORGED, OR ANY DISPUTE
BETWEEN OR AMONG THE BORROWER, ANY OF ITS AFFILIATES, THE BENEFICIARY OF ANY
FACILITY LC OR ANY FINANCING INSTITUTION OR OTHER PARTY TO WHOM ANY FACILITY LC
MAY BE TRANSFERRED OR ANY CLAIMS OR DEFENSES WHATSOEVER OF THE BORROWER OR OF
ANY OF ITS AFFILIATES AGAINST THE BENEFICIARY OF ANY FACILITY LC OR ANY SUCH
TRANSFEREE.  THE APPLICABLE LC ISSUER SHALL NOT BE LIABLE FOR ANY ERROR,
OMISSION, INTERRUPTION OR DELAY IN TRANSMISSION, DISPATCH OR DELIVERY OF ANY
MESSAGE OR ADVICE, HOWEVER TRANSMITTED, IN CONNECTION WITH ANY FACILITY LC.  THE
BORROWER AGREES THAT ANY ACTION TAKEN OR OMITTED BY ANY LC ISSUER OR ANY LENDER
UNDER OR IN CONNECTION WITH EACH FACILITY LC AND THE RELATED DRAFTS AND
DOCUMENTS, IF DONE WITHOUT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL BE
BINDING UPON THE BORROWER AND SHALL NOT PUT ANY LC ISSUER OR ANY LENDER UNDER
ANY LIABILITY TO THE BORROWER.  NOTHING IN THIS SECTION 2.19.7 IS INTENDED TO
LIMIT THE RIGHT OF THE BORROWER TO MAKE A CLAIM AGAINST ANY LC ISSUER FOR
DAMAGES AS CONTEMPLATED BY THE PROVISO TO THE FIRST SENTENCE OF SECTION 2.19.6.


 


2.19.8.               ACTIONS OF LC ISSUER.  EACH LC ISSUER SHALL BE ENTITLED TO
RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY FACILITY LC, DRAFT,
WRITING, RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, CABLEGRAM,
TELEGRAM, TELECOPY, TELEX OR TELETYPE MESSAGE, STATEMENT, ORDER OR OTHER
DOCUMENT BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT
OR MADE BY THE PROPER PERSON OR PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL
COUNSEL, INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY SUCH LC ISSUER. 
EACH LC ISSUER SHALL BE FULLY JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY
ACTION UNDER THIS AGREEMENT UNLESS IT SHALL FIRST HAVE RECEIVED SUCH ADVICE OR
CONCURRENCE OF THE REQUIRED LENDERS AS IT REASONABLY DEEMS APPROPRIATE OR IT
SHALL FIRST BE INDEMNIFIED TO ITS REASONABLE SATISFACTION BY THE LENDERS AGAINST
ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE INCURRED BY IT BY REASON OF
TAKING OR CONTINUING TO TAKE ANY SUCH ACTION. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS SECTION 2.19, EACH LC ISSUER SHALL IN ALL CASES BE FULLY
PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT IN

 

24

--------------------------------------------------------------------------------


 


ACCORDANCE WITH A REQUEST OF THE REQUIRED LENDERS, AND SUCH REQUEST AND ANY
ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON THE
LENDERS AND ANY FUTURE HOLDERS OF A PARTICIPATION IN ANY FACILITY LC.


 


2.19.9.               INDEMNIFICATION.  THE BORROWER HEREBY AGREES TO INDEMNIFY
AND HOLD HARMLESS EACH LENDER, EACH LC ISSUER AND THE ADMINISTRATIVE AGENT AND
THEIR RESPECTIVE AFFILIATES, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS
AND EMPLOYEES FROM AND AGAINST ANY AND ALL CLAIMS AND DAMAGES, LOSSES,
LIABILITIES, COSTS OR EXPENSES WHICH SUCH LENDER, SUCH LC ISSUER OR THE
ADMINISTRATIVE AGENT MAY INCUR (OR WHICH MAY BE CLAIMED AGAINST SUCH LENDER,
SUCH LC ISSUER OR THE ADMINISTRATIVE AGENT BY ANY PERSON WHATSOEVER) BY REASON
OF OR IN CONNECTION WITH THE ISSUANCE, EXECUTION AND DELIVERY OR TRANSFER OF OR
PAYMENT OR FAILURE TO PAY UNDER ANY FACILITY LC OR ANY ACTUAL OR PROPOSED USE OF
ANY FACILITY LC, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS, DAMAGES, LOSSES,
LIABILITIES, COSTS OR EXPENSES WHICH ANY LC ISSUER MAY INCUR ON ACCOUNT OF SUCH
LC ISSUER ISSUING ANY FACILITY LC WHICH SPECIFIES THAT THE TERM “BENEFICIARY”
INCLUDED THEREIN INCLUDES ANY SUCCESSOR BY OPERATION OF LAW OF THE NAMED
BENEFICIARY, BUT WHICH FACILITY LC DOES NOT REQUIRE THAT ANY DRAWING BY ANY SUCH
SUCCESSOR BENEFICIARY BE ACCOMPANIED BY A COPY OF A LEGAL DOCUMENT, SATISFACTORY
TO SUCH LC ISSUER, EVIDENCING THE APPOINTMENT OF SUCH SUCCESSOR BENEFICIARY;
PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY ANY LENDER, ANY LC
ISSUER OR THE ADMINISTRATIVE AGENT FOR ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES,
COSTS OR EXPENSES TO THE EXTENT, BUT ONLY TO THE EXTENT, CAUSED BY (A) THE
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF SUCH LC ISSUER IN DETERMINING WHETHER
A REQUEST PRESENTED UNDER ANY FACILITY LC COMPLIED WITH THE TERMS OF SUCH
FACILITY LC OR (B) ANY LC ISSUER’S FAILURE TO PAY UNDER ANY FACILITY LC AFTER
THE PRESENTATION TO IT OF A REQUEST STRICTLY COMPLYING WITH THE TERMS AND
CONDITIONS OF SUCH FACILITY LC. NOTHING IN THIS SECTION 2.19.9 IS INTENDED TO
LIMIT THE OBLIGATIONS OF THE BORROWER UNDER ANY OTHER PROVISION OF THIS
AGREEMENT.  THE OBLIGATION OF THE BORROWER UNDER THIS SECTION 2.19.9 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


2.19.10.         LENDERS’ INDEMNIFICATION.  EACH LENDER SHALL, RATABLY IN
ACCORDANCE WITH ITS PRO RATA SHARE, INDEMNIFY EACH LC ISSUER, ITS AFFILIATES AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER) AGAINST ANY COST, EXPENSE (INCLUDING REASONABLE
COUNSEL FEES AND DISBURSEMENTS), CLAIM, DEMAND, ACTION, LOSS OR LIABILITY
(EXCEPT SUCH AS RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
LC ISSUER OR ITS RELATED INDEMNITIES OR SUCH LC ISSUER’S FAILURE TO PAY UNDER
ANY FACILITY LC AFTER THE PRESENTATION TO IT OF A REQUEST STRICTLY COMPLYING
WITH THE TERMS AND CONDITIONS OF THE FACILITY LC) THAT SUCH INDEMNITEES MAY
SUFFER OR INCUR IN CONNECTION WITH THIS SECTION 2.19 OR ANY ACTION TAKEN OR
OMITTED BY SUCH INDEMNITEES HEREUNDER.


 


2.19.11.         FACILITY LC COLLATERAL ACCOUNT.  THE BORROWER AGREES THAT IT
WILL, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS AND
UNTIL THE FINAL EXPIRATION DATE OF ANY FACILITY LC AND THEREAFTER AS LONG AS ANY
AMOUNT IS PAYABLE TO ANY LC ISSUER OR THE LENDERS IN RESPECT OF ANY FACILITY LC,
MAINTAIN A SPECIAL COLLATERAL ACCOUNT PURSUANT TO ARRANGEMENTS SATISFACTORY TO
THE ADMINISTRATIVE AGENT (THE “FACILITY LC COLLATERAL ACCOUNT”) AT THE
ADMINISTRATIVE AGENT’S OFFICE AT THE ADDRESS SPECIFIED PURSUANT TO ARTICLE XIII,
IN THE NAME OF SUCH BORROWER BUT UNDER THE SOLE DOMINION AND

 

25

--------------------------------------------------------------------------------


 


CONTROL OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS AND IN WHICH
SUCH BORROWER SHALL HAVE NO INTEREST OTHER THAN AS SET FORTH IN SECTION 8.1. 
THE BORROWER HEREBY PLEDGES, ASSIGNS AND GRANTS TO THE ADMINISTRATIVE AGENT, ON
BEHALF OF AND FOR THE RATABLE BENEFIT OF THE LENDERS AND EACH LC ISSUER, A
SECURITY INTEREST IN ALL OF THE BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO
ALL FUNDS WHICH MAY FROM TIME TO TIME BE ON DEPOSIT IN THE FACILITY LC
COLLATERAL ACCOUNT TO SECURE THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE OF
THE REIMBURSEMENT OBLIGATIONS.  THE ADMINISTRATIVE AGENT WILL INVEST ANY FUNDS
ON DEPOSIT FROM TIME TO TIME IN THE FACILITY LC COLLATERAL ACCOUNT IN
CERTIFICATES OF DEPOSIT OF CITIBANK HAVING A MATURITY NOT EXCEEDING THIRTY (30)
DAYS.  NOTHING IN THIS SECTION 2.19.11 SHALL EITHER OBLIGATE THE BORROWER TO
DEPOSIT ANY FUNDS IN THE FACILITY LC COLLATERAL ACCOUNT, OBLIGATE THE
ADMINISTRATIVE AGENT TO REQUIRE THE BORROWER TO DEPOSIT ANY FUNDS IN THE
FACILITY LC COLLATERAL ACCOUNT OR LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT TO
RELEASE ANY FUNDS HELD IN THE FACILITY LC COLLATERAL ACCOUNT, IN EACH CASE OTHER
THAN AS REQUIRED BY SECTION 8.1 OR SECTION 2.19.13.


 


2.19.12.         RIGHTS AS A LENDER.  IN ITS CAPACITY AS A LENDER, EACH LC
ISSUER SHALL HAVE THE SAME RIGHTS AND OBLIGATIONS AS ANY OTHER LENDER.


 


2.19.13.         EXTENDED FACILITY LETTERS OF CREDIT.  ANYTHING CONTAINED IN
SECTION 2.19.1 TO THE CONTRARY NOTWITHSTANDING, FACILITY LCS MAY BE ISSUED WITH
EXPIRY DATES LATER THAN FIVE (5) BUSINESS DAYS PRIOR TO THE FACILITY TERMINATION
DATE UPON THE TERMS AND CONDITIONS SET FORTH IN THIS SECTION 2.19.13 (ANY SUCH
FACILITY LC, AN “EXTENDED FACILITY LC”), PROVIDED THAT NO EXTENDED FACILITY LC
SHALL HAVE AN EXPIRY DATE LATER THAN ONE (1) YEAR AFTER THE FACILITY TERMINATION
DATE.  ON THE LATER OF (A) THE DATE OF ISSUANCE OF ANY EXTENDED FACILITY LC AND
(B) THE DATE THIRTY (30) DAYS PRIOR TO THE FACILITY TERMINATION DATE (THE LATER
OF SUCH DATES BEING THE “COLLATERAL DATE”), THE BORROWER WILL DEPOSIT CASH
COLLATERAL (WHICH SHALL BE OWNED BY THE BORROWER FREE AND CLEAR OF ALL LIENS AND
RIGHTS OF OTHERS) (“CASH COLLATERAL”) IN THE FACILITY LC COLLATERAL ACCOUNT, IN
AN AMOUNT NOT LESS THAN 105% OF THE LC OBLIGATIONS RELATING TO ALL OUTSTANDING
EXTENDED FACILITY LCS, AND AT ALL TIMES THEREAFTER WHILE ANY SUCH EXTENDED
FACILITY LC IS OUTSTANDING, THE BORROWER WILL MAINTAIN CASH COLLATERAL IN THE
FACILITY LC COLLATERAL ACCOUNT IN AN AMOUNT NOT LESS THAN 105% OF THE LC
OBLIGATIONS RELATING TO ALL OUTSTANDING EXTENDED FACILITY LCS.  THE BORROWER
HEREBY GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LC ISSUERS AND
THE LENDERS, A FIRST-PRIORITY SECURITY INTEREST IN THE BORROWER’S RIGHT, TITLE
AND INTEREST IN AND TO THE FACILITY LC COLLATERAL ACCOUNT AND THE CASH
COLLATERAL AND ALL PROCEEDS THEREOF, TO SECURE ALL LC OBLIGATIONS HEREUNDER, AND
THE FACILITY LC COLLATERAL ACCOUNT SHALL BE UNDER THE SOLE AND EXCLUSIVE
DOMINION AND CONTROL OF THE ADMINISTRATIVE AGENT.  SO LONG AS ANY EXTENDED
FACILITY LC IS OUTSTANDING, THE BORROWER SHALL, AT ALL TIMES FROM AND AFTER THE
COLLATERAL DATE, TAKE SUCH ACTION AS THE ADMINISTRATIVE AGENT MAY REQUEST FROM
TIME TO TIME IN ORDER TO ESTABLISH, CONFIRM, MAINTAIN, PROTECT AND PERFECT SUCH
SECURITY INTEREST.


 

2.20.                        Replacement of Lender.  If (a) the Borrower is
required pursuant to Section 3.1, 3.2 or 3.5 to make any additional payment to
any Lender, (b) any Lender’s obligation to make or continue, or to convert
Alternate Base Rate Advances into, Eurodollar Advances shall be suspended
pursuant to Section 3.3, or (c) any Lender becomes insolvent and its assets
become subject to a receiver, liquidator, trustee, custodian or other Person
having similar powers (any

 

26

--------------------------------------------------------------------------------


 

Lender so affected an “Affected Lender”), the Borrower may elect, if such
amounts continue to be charged or such suspension is still effective, to replace
such Affected Lender as a Lender party to this Agreement, provided that no
Default or Unmatured Default shall have occurred and be continuing at the time
of such replacement, and provided further that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Advances and other Obligations due to the Affected Lender
pursuant to an assignment substantially in the form of Exhibit D and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Affected Lender to be terminated as of such date and to comply with the
requirements of Section 12.3 applicable to assignments, and (ii) the Borrower
shall pay to such Affected Lender in same day funds on the day of such
replacement (A) all interest, fees and other amounts then accrued but unpaid to
such Affected Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Affected Lender
under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any, equal to the payment
which would have been due to such Lender on the day of such replacement under
Section 3.4 had the Loans of such Affected Lender been prepaid on such date
rather than sold to the replacement Lender.

 


ARTICLE III
YIELD PROTECTION; TAXES

 

3.1.                              Yield Protection.  If, on or after the date of
this Agreement, the adoption of any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law), or any change in the interpretation or
administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation or any LC Issuer with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

 

(a)                                  subjects any Lender or any applicable
Lending Installation or any LC Issuer to any Taxes, or changes the basis of
taxation of payments (other than with respect to Excluded Taxes) to any Lender
or any LC Issuer in respect of its Eurodollar Loans, Facility LCs or
participations therein, or

 

(b)                                 imposes or increases or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender or any applicable Lending Installation or any LC Issuer (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurodollar Advances), or

 

(c)                                  imposes any other condition the result of
which is to increase the cost to any Lender or any applicable Lending
Installation or any LC Issuer of making, funding or maintaining its Eurodollar
Loans, or of issuing or participating in Facility LCs, or reduces any amount
receivable by any Lender or any applicable Lending Installation or any LC Issuer
in connection with its Eurodollar Loans, Facility LCs or participations therein,
or requires any Lender or any applicable Lending Installation or any LC Issuer
to make any payment calculated by reference to the amount of Eurodollar Loans,
Facility LCs or

 

27

--------------------------------------------------------------------------------


 

participations therein, held or interest or LC Fees received by it, by an amount
deemed material by such Lender or any LC Issuer, as the case may be,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment or of issuing or participating
in Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or such LC Issuer, as the case may be, in connection with
such Eurodollar Loans, Commitment, Facility LCs or participations therein, then,
within fifteen (15) days of demand by such Lender or such LC Issuer, as the case
may be, the Borrower shall pay such Lender or such LC Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such LC
Issuer, as the case may be, for such increased cost or reduction in amount
received.

 

3.2.                              Changes in Capital Adequacy Regulations.  If a
Lender or any LC Issuer determines the amount of capital required or expected to
be maintained by such Lender or such LC Issuer, any Lending Installation of such
Lender or such LC Issuer or any corporation controlling such Lender or such LC
Issuer is increased as a result of a Change, then, within fifteen (15) days of
demand by such Lender or such LC Issuer, the Borrower shall pay such Lender or
such LC Issuer the amount necessary to compensate for any shortfall in the rate
of return on the portion of such increased capital which such Lender or such LC
Issuer determines is attributable to this Agreement, its Outstanding Credit
Exposure or its Commitment to make Loans and issue or participate in Facility
LCs, as the case may be, hereunder (after taking into account such Lender’s or
such LC Issuer’s policies as to capital adequacy).  “Change” means (a) any
change after the date of this Agreement in the Risk-Based Capital Guidelines or
(b) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or any LC Issuer or any Lending Installation or any
Person controlling any Lender or any LC Issuer.  “Risk-Based Capital Guidelines”
means (a) the risk-based capital guidelines in effect in the United States on
the date of this Agreement, including transition rules, and (b) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basel Committee on
Banking Regulation and Supervisory Practices entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.

 

3.3.                              Availability of Types of Advances.  If any
Lender determines that maintenance of its Eurodollar Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation, interpretation
or directive, whether or not having the force of law, or if the Required Lenders
determine that (a) deposits of a type and maturity appropriate to match fund
Eurodollar Advances are not available or (b) the interest rate applicable to
Eurodollar Advances does not accurately or fairly reflect the cost of making or
maintaining Eurodollar Advances, then the Administrative Agent shall suspend the
availability of Eurodollar Advances and require any affected Eurodollar Advances
to be repaid or converted to Alternate Base Rate Advances, subject to the
payment of any funding indemnification amounts required by Section 3.4.

 

28

--------------------------------------------------------------------------------


 

3.4.                              Funding Indemnification.  If any payment of a
Eurodollar Advance occurs on a date prior to the last day of the applicable
Interest Period, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Advance is not made on the date specified by the Borrower for any
reason other than default by the Lenders, the Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurodollar Advance.

 

3.5.                              Taxes.  (a) All payments by the Borrower to or
for the account of any Lender, any LC Issuer or the Administrative Agent
hereunder or under any Note or Facility LC Application shall be made free and
clear of and without deduction for any and all Taxes.  If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender, any LC Issuer or the Administrative Agent, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender, such LC Issuer or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant authority
in accordance with applicable law and (iv) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within thirty (30) days after such payment is made.

 

(b)                                 In addition, the Borrower hereby agrees to
pay any present or future stamp or documentary taxes and any other excise or
property taxes, charges or similar levies which arise from any payment made
hereunder or under any Note, Facility LC Application or from the execution or
delivery of, or otherwise with respect to, this Agreement or any Note or
Facility LC Application (“Other Taxes”).

 

(c)                                  The Borrower hereby agrees to indemnify the
Administrative Agent, each LC Issuer and each Lender for the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed on amounts payable under this Section 3.5) paid by the Administrative
Agent, such LC Issuer or such Lender and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto.  Payments due
under this indemnification shall be made within thirty (30) days of the date the
Administrative Agent, such LC Issuer or such Lender makes demand therefor
pursuant to Section 3.6.

 

(d)                                 Each Lender that is not incorporated under
the laws of the United States of America or a state thereof (each a “Non-U.S.
Lender”) agrees that it will, not more than ten (10) Business Days after the
date of this Agreement, deliver to each of the Borrower and the Administrative
Agent two duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI or W-8IMY (and any required attachments), certifying in either
case that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes. 
Each Non-U.S. Lender further undertakes, to the extent lawful at such time, to
deliver to each of the Borrower and the Administrative Agent (i) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (ii) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrower or the Administrative

 

29

--------------------------------------------------------------------------------


 

Agent.  All forms or amendments described in the preceding sentence shall
certify that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes,
unless an event (including without limitation any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.

 

(e)                                  For any period during which a Non-U.S.
Lender has failed to provide the Borrower with an appropriate form pursuant to
clause (d), above (unless such failure is due to a change in treaty, law or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, occurring subsequent to the date on which a form
originally was required to be provided), such Non-U.S. Lender shall not be
entitled to indemnification under this Section 3.5 with respect to Taxes imposed
by the United States; provided that, should a Non-U.S. Lender which is otherwise
exempt from or subject to a reduced rate of withholding tax become subject to
Taxes because of its failure to deliver a form required under clause (d), above,
the Borrower shall take such steps as such Non-U.S. Lender shall reasonably
request to assist such Non-U.S. Lender to recover such Taxes.

 

(f)                                    Any Lender that is entitled to an
exemption from or reduction of withholding tax with respect to payments under
this Agreement or any Note pursuant to the law of any relevant jurisdiction or
any treaty shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate.

 

(g)                                 If the U.S. Internal Revenue Service or any
other Governmental Authority of the United States or any other country or any
political subdivision thereof asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered or properly completed, because
such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered its exemption from withholding ineffective, or for
any other reason not caused by or constituting gross negligence or willful
misconduct of the Administrative Agent), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax, withholding therefor, or otherwise, including
penalties and interest, and including taxes imposed by any jurisdiction on
amounts payable to the Administrative Agent under this subsection, together with
all reasonable costs and expenses related thereto (including reasonable
attorneys fees and reasonable time charges of attorneys for the Administrative
Agent, which attorneys may be employees of the Administrative Agent).  The
obligations of the Lenders under this Section 3.5(g) shall survive the payment
of the Obligations and termination of this Agreement.

 

3.6.                              Lender Statements; Survival of Indemnity.  To
the extent reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurodollar Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of Eurodollar Advances under Section 3.3, so long as such
designation is not,

 

30

--------------------------------------------------------------------------------


 

in the judgment of such Lender, disadvantageous to such Lender.  Each Lender
shall deliver a written statement of such Lender to the Borrower (with a copy to
the Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2,
3.4 or 3.5.  Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.  If any
Lender fails to deliver such written statement within 180 days after the date on
which the Lender becomes aware of the event or occurrence giving rise to such
claim, the Borrower shall have no obligation to reimburse, compensate or
indemnify such Lender with respect to any such claim under this Article III for
any period more than 180 days before the date on which such statement is
delivered.  Determination of amounts payable under such Sections in connection
with a Eurodollar Loan shall be calculated as though each Lender funded its
Eurodollar Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not.  Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement.  The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.

 

ARTICLE IV
CONDITIONS PRECEDENT

 

4.1.                              Effectiveness.  This Agreement shall not
become effective unless and until the Borrower has furnished the following to
the Administrative Agent with sufficient copies for the Lenders and the other
conditions set forth below have been satisfied:

 

(a)                                  Charter Documents; Good Standing
Certificates.  Copies of the certificates of incorporation of each of the Loan
Parties, together with all amendments thereto, both certified by the appropriate
governmental officer in its jurisdiction of incorporation, together with a good
standing certificate issued by the Secretary of State of the jurisdiction of its
incorporation and such other jurisdictions as shall be requested by the
Administrative Agent as well as any other information required by Section 326 of
the USA PATRIOT ACT or necessary for the Administrative Agent or any Lender to
verify the identity of such Loan Party as required by Section 326 of the USA
PATRIOT ACT.

 

(b)                                 By-Laws and Resolutions.  Copies, certified
by the Secretary or Assistant Secretary of each of the Loan Parties, of its
by-laws and of its Board of Directors’ resolutions authorizing the execution,
delivery and performance of the Loan Documents to which such Loan Party is a
party.

 

(c)                                  Secretary’s Certificate.  An incumbency
certificate, executed by the Secretary or Assistant Secretary of each of the
Loan Parties, which shall identify by name and title and bear the signature of
the officers of such Loan Party authorized to sign the Loan Documents to which
it is a party and with respect to the Borrower, to make borrowings hereunder,
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by such Loan Party.

 

31

--------------------------------------------------------------------------------


 

(d)                                 Officer’s Certificate.  A certificate, dated
the date of this Agreement, signed by an Authorized Officer of the Borrower, in
form and substance satisfactory to the Administrative Agent, to the effect
that:  (i) on such date (both before and after giving effect to the making of
any Credit Extension hereunder on such date) no Default or Unmatured Default has
occurred and is continuing; (ii) each of the representations and warranties set
forth in Article V of this Agreement is true and correct on and as of such date;
and (iii) since December 31, 2003, excluding the effect of any Disclosed Claims,
no event or change has occurred that has caused or evidences a Material Adverse
Effect.

 

(e)                                  Legal Opinions of Counsel to Loan Parties. 
Written opinions of (i) internal counsel to the Loan Parties and Maryland
counsel to the Guarantor and (ii) Sidley Austin Brown & Wood LLP, special
counsel to the Loan Parties, addressed to the Administrative Agent and the
Lenders in form and substance acceptable to the Administrative Agent and its
counsel.

 

(f)                                    Legal Opinion of Counsel to
Administrative Agent.  A written opinion of Shearman & Sterling LLP, counsel for
the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.

 

(g)                                 Notes.  Any Notes requested by a Lender
pursuant to Section 2.13 payable to the order of each such requesting Lender.

 

(h)                                 Loan Documents.  Executed originals of this
Agreement and each of the other Loan Documents (including, without limitation, a
Subsidiary Guaranty duly executed by the Guarantor listed in clause (a) of the
definition thereof), which shall be in full force and effect, together with all
schedules, exhibits, certificates, instruments, opinions, documents and
financial statements required to be delivered pursuant hereto and thereto.

 

(i)                                     Payment of Fees.  The Borrower shall
have paid all fees due to Citibank under the fee letter dated December 16, 2004.

 

(j)                                     Existing Credit Agreements.  The
Existing Credit Agreements shall have expired or been terminated and all amounts
owing thereunder (including all principal, interest and accrued fees) shall have
been paid (or shall contemporaneously be paid) in full.  By execution of this
Agreement, each of the Lenders that is a lender under each of the Existing
Credit Agreements hereby waives any requirement set forth in such Existing
Credit Agreements of prior notice of the termination of the commitments
thereunder.

 

(k)                                  Other.  Such other documents as the
Administrative Agent, any Lender, any LC Issuer or their counsel may have
reasonably requested.

 

4.2.                              Each Credit Extension.  Neither the Lenders
nor any LC Issuer shall be required to make any Credit Extension unless on the
applicable Credit Extension Date:

 

(a)          There exists no Default or Unmatured Default and none would result
from such Credit Extension;

 

32

--------------------------------------------------------------------------------


 

(b)                                 The representations and warranties contained
in Article V (other than Section 5.6) are true and correct as of such Credit
Extension Date and, prior to the Guaranty Termination Date, the representations
and warranties of each Guarantor set forth in the Subsidiary Guaranty to which
it is a party shall be true on and as of such Credit Extension Date, in each
case after giving effect to such Credit Extension;

 

(c)                                  A Borrowing Notice or request for Facility
LC issuance or Modification shall have been properly submitted; and

 

(d)                                 All legal matters incident to the making of
such Credit Extension shall be satisfactory to the Administrative Agent and its
counsel.

 

Each Borrowing Notice or request for issuance of a Facility LC with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in Section 4.2 have been satisfied.

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

5.1.                              Corporate Existence and Standing.  Each of the
Borrower and its Subsidiaries (other than Immaterial Subsidiaries) is duly
organized, validly existing and in good standing (to the extent the concept
applies to such entity) under the laws of its jurisdiction of organization and
is duly qualified and in good standing (to the extent the concept applies to
such entity) and is duly authorized to conduct its business in each jurisdiction
in which its business is conducted or proposed to be conducted except where
failure to be in such good standing or so qualified or authorized could not
reasonably be expected to have a Material Adverse Effect.

 

5.2.                              Authorization and Validity.  The Borrower has
all requisite power and authority (corporate and otherwise) and legal right to
execute and deliver each of the Loan Documents to which it is a party and to
perform its obligations thereunder.  The execution and delivery by the Borrower
of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate proceedings
and such Loan Documents constitute legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

 

5.3.                              Compliance with Laws and Contracts.  The
Borrower and its Subsidiaries have complied in all material respects with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government, or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective properties, except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect.  Neither the execution
and delivery by the Borrower of the Loan Documents to which it is a party, the
application of the proceeds of the Loans, or any other transaction contemplated
in the Loan Documents, nor compliance with the provisions of the Loan Documents
will, or at the relevant time did, (a) violate any law, rule, regulation
(including Regulation U), order, writ, judgment, injunction, decree or award
binding on the Borrower or

 

33

--------------------------------------------------------------------------------


 

any Subsidiary or the Borrower’s or any Subsidiary’s charter, articles or
certificate of incorporation or by-laws, (b) violate the provisions of or
require the approval or consent of any party to any indenture, instrument or
agreement to which the Borrower or any Subsidiary is a party or is subject, or
by which it, or its property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any Lien (other than
Liens permitted by the Loan Documents) in, of or on the property of the Borrower
or any Subsidiary pursuant to the terms of any such indenture, instrument or
agreement, or (c) require any consent of the stockholders of any Person, except
for any violation of, or failure to obtain an approval or consent required
under, any such indenture, instrument or agreement that could not reasonably be
expected to have a Material Adverse Effect.

 

5.4.                              Governmental Consents.  No order, consent,
approval, qualification, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of,
any court, governmental or public body or authority, or any subdivision thereof,
any securities exchange or other Person is or at the relevant time was required
to authorize, or is or at the relevant time was required in connection with the
execution, delivery, consummation or performance of, or the legality, validity,
binding effect or enforceability of, any of the Loan Documents, the application
of the proceeds of the Loans or any other transactions contemplated in the Loan
Documents.  Neither the Borrower nor any Subsidiary is in default under or in
violation of any foreign, federal, state or local law, rule, regulation, order,
writ, judgment, injunction, decree or award binding upon or applicable to the
Borrower or such Subsidiary, in each case the consequence of which default or
violation could reasonably be expected to have a Material Adverse Effect.

 

5.5.                              Financial Statements.  The Borrower has
heretofore furnished to each of the Lenders (a) the December 31, 2003 audited
consolidated financial statements of the Borrower and its Subsidiaries, and (b)
the unaudited consolidated financial statements of the Borrower and its
Subsidiaries through September 30, 2004 (collectively, the “Financial
Statements”).  Each of the Financial Statements was prepared in accordance with
Agreement Accounting Principles and fairly presents the consolidated financial
condition and operations of the Borrower and its Subsidiaries at such dates and
the consolidated results of their operations for the respective periods then
ended (except, in the case of such unaudited statements, for normal year-end
audit adjustments).

 

5.6.                              Material Adverse Change.  Since December 31,
2003, excluding the effect of any Disclosed Claims, there has been no material
adverse change in the business, Property, condition (financial or otherwise),
operations or prospects of the Borrower and its Subsidiaries taken as a whole.

 

5.7.                              Taxes.  The Borrower and its Subsidiaries have
filed or caused to be filed on a timely basis and in correct form all United
States federal, state and other material tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any Subsidiary, except such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided in accordance with Agreement Accounting Principles and as to which
no Lien exists.  As of the date hereof, the United States income tax returns of
the Borrower on a consolidated basis have been audited by the Internal Revenue
Service through its Fiscal Year ending December 31, 1997.

 

34

--------------------------------------------------------------------------------


 

No tax liens have been filed and no claims are being asserted with respect to
any such taxes which could reasonably be expected to have a Material Adverse
Effect.  The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with Agreement Accounting Principles.

 

5.8.                              Litigation and Contingent Obligations.  There
is no litigation, arbitration, proceeding, inquiry or governmental investigation
(including, without limitation, by the Federal Trade Commission) pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any Subsidiary or any of their respective Properties that could
reasonably be expected to have a Material Adverse Effect or to prevent, enjoin
or unduly delay the making of any Credit Extensions under this Agreement, except
for Disclosed Claims.

 

5.9.                              ERISA.  The Funded Current Liability
Percentage of each Single Employer Plan for the current plan year is at least
eighty percent (80%).  Neither the Borrower nor any other member of the
Controlled Group maintains, or is obligated to contribute to, any Multiemployer
Plan or has incurred, or is reasonably expected to incur, any withdrawal
liability to any Multiemployer Plan.  Each Plan complies in all material
respects with its terms and with all applicable requirements of law and
regulations.  Neither the Borrower nor any member of the Controlled Group has,
with respect to any Plan, failed to make any contribution or pay any amount
required under Section 412 of the Code or Section 302 of ERISA or the terms of
such Plan which could reasonably be expected to have a Material Adverse Effect.
 There are no pending or, to the knowledge of the Borrower, threatened claims,
actions, investigations or lawsuits against any Plan, any fiduciary thereof, or
the Borrower or any member of the Controlled Group with respect to a Plan which
could reasonably be expected to have a Material Adverse Effect.  Neither the
Borrower nor any member of the Controlled Group has engaged in any prohibited
transaction (as defined in Section 4975 of the Code or Section 406 of ERISA) in
connection with any Plan which would subject such Person to any material
liability.  Within the last five (5) years neither the Borrower nor any member
of the Controlled Group has engaged in a transaction which resulted in a Single
Employer Plan with an Unfunded Current Liability being transferred out of the
Controlled Group which could reasonably be expected to have a Material Adverse
Effect.  No Termination Event has occurred or is reasonably expected to occur
with respect to any Plan which could reasonably be expected to have a Material
Adverse Effect.

 

5.10.                        Defaults.  No Default or Unmatured Default has
occurred and is continuing.

 

5.11.                        Regulation U.  Margin Stock constitutes less than
25% of those assets of the Borrower and its Subsidiaries which are subject to
any limitation on sale, pledge or other restriction hereunder.  Neither the
Borrower nor any Subsidiary is engaged, directly or indirectly, principally, or
as one of its important activities, in the business of extending, or arranging
for the extension of, credit for the purpose of purchasing or carrying Margin
Stock.  No part of the proceeds of any Loan will be used in a manner which would
violate, or result in a violation of, Regulation U.  Neither the making of any
Advance hereunder nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulation U.

 

5.12.                        Investment Company; Public Utility Holding
Company.  Neither the Borrower nor any Subsidiary is, or after giving effect to
any Advance will be, an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment

 

35

--------------------------------------------------------------------------------


 

Company Act of 1940, as amended.  Neither the Borrower nor any Subsidiary is a
“holding company”, or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company”, within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

 

5.13.                        Ownership of Properties.  As of the date of this
Agreement, the Borrower and its Subsidiaries have a subsisting leasehold
interest in, or good and marketable title, free of all Liens, other than those
permitted by Section 6.12 or by any of the other Loan Documents, to all of the
properties and assets reflected in the Financial Statements as being owned by
it, except for assets sold, transferred or otherwise disposed of in the ordinary
course of business since the date thereof.  The Borrower and its Subsidiaries
own or possess rights to use all licenses, patents, patent applications,
copyrights, service marks, trademarks and trade names necessary to continue to
conduct their business as heretofore conducted, and no such license, patent or
trademark has been declared invalid, been limited by order of any court or by
agreement or is the subject of any infringement, interference or similar
proceeding or challenge, except for proceedings and challenges which could not
reasonably be expected to have a Material Adverse Effect.

 

5.14.                        Material Agreements.  Neither the Borrower nor any
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate restriction which could reasonably be expected to have a
Material Adverse Effect or which restricts or imposes conditions upon the
ability of any Subsidiary to (a) pay dividends or make other distributions on
its capital stock, (b) make loans or advances to the Borrower or (c) repay loans
or advances from the Borrower.  Neither the Borrower nor any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement to which it is a party, which
default could reasonably be expected to have a Material Adverse Effect.

 

5.15.                        Environmental Laws.  There are no claims,
investigations, litigation, administrative proceedings, notices, requests for
information, whether pending or threatened, or judgments or orders asserting
violations of applicable federal, state and local environmental, health and
safety statutes, regulations, ordinances, codes, rules, orders, decrees,
directives and standards (“Environmental Laws”) or relating to any toxic or
hazardous waste, substance or chemical or any pollutant, contaminant, chemical
or other substance defined or regulated pursuant to any Environmental Law,
including, without limitation, asbestos, petroleum, crude oil or any fraction
thereof (“Hazardous Materials”) asserted against the Borrower or any of its
Subsidiaries which, in any case, could reasonably be expected to have a Material
Adverse Effect.  Neither the Borrower nor any Subsidiary has caused or permitted
any Hazardous Materials to be Released, either on or under real property,
currently or formerly, legally or beneficially owned or operated by the Borrower
or any Subsidiary or on or under real property to which the Borrower or any of
its Subsidiaries transported, arranged for the transport or disposal of, or
disposed of Hazardous Materials, which Release could reasonably be expected to
have a Material Adverse Effect.

 

5.16.                        Insurance.  The Borrower and its Subsidiaries
maintain, with financially sound and reputable insurance companies, insurance on
their Property in such amounts and covering such risks as is consistent with
sound business practice.

 

36

--------------------------------------------------------------------------------


 

5.17.                        Insurance Licenses.  No material license, permit or
authorization of the Borrower or any Subsidiary to engage in the business of
insurance or insurance-related activities is the subject of a proceeding for
suspension or revocation, except where such suspension or revocation would not
individually or in the aggregate have a Material Adverse Effect.

 

5.18.                        Disclosure.  None of the (a) information, exhibits
or reports furnished or to be furnished by the Borrower or any Subsidiary to the
Administrative Agent or to any Lender in connection with the negotiation of the
Loan Documents, or (b) representations or warranties of the Borrower or any
Subsidiary contained in this Agreement, the other Loan Documents, or any other
document, certificate or written statement furnished to the Administrative Agent
or the Lenders by or on behalf of the Borrower or any Subsidiary for use in
connection with the transactions contemplated by this Agreement, as the case may
be, contained, contains or will contain any untrue statement of a material fact
or omitted, omits or will omit to state a material fact necessary in order to
make the statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  As of the date hereof, there is no
fact known to the Borrower (other than matters of a general economic nature)
that has had or could reasonably be expected to have a Material Adverse Effect
and that has not been disclosed herein or in such other documents, certificates
and statements furnished to the Lenders for use in connection with the
transactions contemplated by this Agreement.

 


ARTICLE VI
COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1.                              Financial Reporting.  The Borrower will
maintain, for itself and its Subsidiaries, a system of accounting established
and administered in accordance with generally accepted accounting principles,
consistently applied, and (at all times prior to the Guaranty Termination Date)
such other systems of accounting that will permit the preparation of Guarantor
Financial Reports for each Guarantor as required hereby, and will furnish to the
Lenders:

 

(a)                                  As soon as practicable and in any event
within ninety (90) days after the close of each of its Fiscal Years, (i) an
unqualified audit report certified by independent certified public accountants,
acceptable to the Lenders, prepared in accordance with Agreement Accounting
Principles on a consolidated basis for itself and its Subsidiaries, including
balance sheets as of the end of such period and related statements of income,
retained earnings and cash flows accompanied by (A) any management letter
prepared by said accountants and (B) a certificate of said accountants that, in
the course of their examination necessary for their certification of the
foregoing, they have obtained no knowledge of any Default or Unmatured Default,
or if, in the opinion of such accountants, any Default or Unmatured Default
shall exist, stating the nature and status thereof, and (ii) unless the Guaranty
Termination Date has occurred, a Guarantor Financial Report for such Fiscal Year
for each Guarantor, which Guarantor Financial Report shall substantially
represent the combined results of operations for each Guarantor and its
Subsidiaries (subject to the qualifications set forth in the form attached
hereto as Exhibit F) as of the end of and for such Fiscal Year, certified
(subject to the qualifications

 

37

--------------------------------------------------------------------------------


 

set forth in the form attached hereto as Exhibit F) as to fairness of
presentation, generally accepted accounting principles and consistency by the
chief financial officer, the treasurer or the chief accounting officer of the
applicable Guarantor.

 

(b)                                 As soon as practicable and in any event
within 45 days after the close of the first three Fiscal Quarters of each of its
Fiscal Years, (i) for itself and its Subsidiaries, consolidated unaudited
balance sheets as at the close of each such period and consolidated statements
of income, retained earnings and cash flows for the period from the beginning of
such Fiscal Year to the end of such quarter, all certified by its president or
chief financial officer, and (ii) unless the Guaranty Termination Date has
occurred, a Guarantor Financial Report for such Fiscal Quarter (and for the
portion of the Fiscal Year ended at the end of such Fiscal Quarter) for each
Guarantor, which Guarantor Financial Report shall substantially represent the
combined results of operations for each Guarantor and its Subsidiaries (subject
to the qualifications set forth in the form attached hereto as Exhibit F) as of
the end of and for such Fiscal Quarter (and for such portion of the Fiscal
Year), certified (subject to the qualifications set forth in the form attached
hereto as Exhibit F) as to fairness of presentation, generally accepted
accounting principles and consistency by the chief financial officer, the
treasurer or the chief accounting officer of the applicable Guarantor.

 

(c)                                  Together with the financial statements
required by clauses (a) and (b) above, a certificate in substantially the form
of Exhibit C hereto signed by its president or chief financial officer (i)
showing the calculations necessary to determine compliance with this Agreement,
(ii) stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof, and (iii)
unless the Guaranty Termination Date has occurred, setting forth in reasonable
detail the calculation of the Guarantor Adjusted EBITDA for the Measurement
Period ending on the last day of the period covered by such financial
statements.

 

(d)                                 Promptly upon learning thereof, notice that
the Borrower or any Subsidiary will be required to make a Deficit Reduction
Contribution for any Single Employer Plan for any Fiscal Year, and within 270
days after the close of each Fiscal Year, a statement of the Funded Current
Liability Percentage of each Single Employer Plan, certified as correct by an
actuary enrolled under ERISA.

 

(e)                                  As soon as possible and in any event within
ten (10) days after the Borrower knows that any Termination Event has occurred
with respect to any Plan, a statement, signed by the chief financial officer of
the Borrower, describing said Termination Event and the action which the
Borrower proposes to take with respect thereto.

 

(f)                                    As soon as possible and in any event
within ten (10) days after the Borrower learns thereof, notice of the assertion
or commencement of any claims, action, suit or proceeding against or affecting
the Company or any Subsidiary which may reasonably be expected to have a
Material Adverse Effect.

 

38

--------------------------------------------------------------------------------


 

(g)                                 Promptly upon learning thereof, notice of
any change in the credit rating of the Borrower’s senior unsecured long term
debt by S&P or Moody’s.

 

(h)                                 Promptly upon the furnishing thereof to the
shareholders of the Borrower, copies of all financial statements, reports and
proxy statements so furnished.

 

(i)                                     Promptly upon the filing thereof, copies
of all registration statements and annual, quarterly, monthly or other regular
reports which the Borrower or any of its Subsidiaries files with the Securities
and Exchange Commission.

 

(j)                                     Such other information (including,
without limitation, non-financial information) as the Administrative Agent or
any Lender may from time to time reasonably request.

 

6.2.                              Use of Proceeds.  The Borrower will, and will
cause each Subsidiary to, use the proceeds of the Credit Extensions to meet the
general corporate needs of the Borrower and its Subsidiaries, including
commercial paper support and the refinancing of existing indebtedness.  The
Borrower will not, nor will it permit any Subsidiary to, use any of the proceeds
of the Advances to purchase or carry any “margin stock” (as defined in
Regulation U) or to finance the acquisition of any Person which has not been
approved and recommended by the board of directors (or functional equivalent
thereof) of such Person.

 

6.3.                              Notice of Default.  The Borrower will give
prompt notice in writing to the Lenders of the occurrence of (a) any Default or
Unmatured Default and (b) any other event or development, financial or other,
relating specifically to the Borrower or any of its Subsidiaries (and not of a
general economic or political nature) which could reasonably be expected to have
a Material Adverse Effect.

 

6.4.                              Conduct of Business.  The Borrower will, and
will cause each Subsidiary to, (a) carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted, and will not, and will not permit any of its
Subsidiaries to, engage in any business other than (i) businesses in the same
fields of enterprise as now conducted by the Borrower and its Subsidiaries or
(ii) businesses that are reasonably related or incidental thereto or that, in
the judgment of the board of directors of the Borrower, are reasonably expected
to materially enhance the other businesses in which the Borrower and its
Subsidiaries are engaged, and (b) do all things necessary to remain duly
organized, validly existing and in good standing in its jurisdiction of
organization and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except where failure to be
in such good standing or so qualified or authorized could not reasonably be
expected to have a Material Adverse Effect; provided, however, that nothing in
this Section 6.4 shall prohibit the dissolution or sale, transfer or other
disposition of any Subsidiary (other than, unless the Guaranty Termination Date
has occurred, a Subsidiary that is a Guarantor) that is not otherwise prohibited
by this Agreement.

 

6.5.                              Taxes.  The Borrower will, and will cause each
Subsidiary to, timely file complete and correct United States federal and
applicable foreign, state and local tax returns required by applicable law and
pay when due all taxes, assessments and governmental charges and levies

 

39

--------------------------------------------------------------------------------


 

upon it or its income, profits or Property, except those which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been set aside.

 

6.6.                              Insurance.  The Borrower will, and will cause
each Subsidiary to, maintain with financially sound and reputable insurance
companies insurance on all their Property in such amounts and covering such
risks as is consistent with sound business practice, and the Borrower will
furnish to the Administrative Agent and any Lender upon request full information
as to the insurance carried.

 

6.7.                              Compliance with Laws.  The Borrower will, and
will cause each Subsidiary to, comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject, the
failure to comply with which could reasonably be expected to have a Material
Adverse Effect.

 

6.8.                              Maintenance of Properties.  The Borrower will,
and will cause each Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its Property in good repair, working order and
condition, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times.

 

6.9.                              Inspection.  The Borrower will, and will cause
each Subsidiary to, permit the Administrative Agent and the Lenders, by their
respective representatives and agents, to inspect any of the Property, corporate
books and financial records of the Borrower and each Subsidiary, to examine and
make copies of the books of accounts and other financial records of the Borrower
and each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Lenders may
designate.  The Borrower will keep or cause to be kept, and cause each
Subsidiary to keep or cause to be kept, appropriate records and books of account
in which complete entries are to be made reflecting its and their business and
financial transactions, such entries to be made in accordance with Agreement
Accounting Principles consistently applied.

 

6.10.                        Capital Stock and Dividends.  So long as any
Default or Unmatured Default has occurred and is continuing before or
immediately after giving effect thereto, the Borrower will not declare or pay
any dividends or make any distributions on its capital stock (other than
dividends payable in its own capital stock) or redeem, repurchase or otherwise
acquire or retire any of its capital stock or any options or other rights in
respect thereof at any time outstanding.

 

6.11.                        Merger.  The Borrower will not (a) consolidate or
merge with or into any Person, (b) sell, lease or otherwise transfer all or
substantially all of its assets to any other Person, or (c) unless the Guaranty
Termination Date has occurred, sell, transfer or otherwise dispose of its
interest in any Guarantor; provided that (i) the Borrower may merge with any
Wholly-Owned Subsidiary (other than, unless the Guaranty Termination Date has
occurred, a Guarantor or a Subsidiary of a Guarantor) if immediately after such
merger no Default shall have occurred and be continuing and such Wholly-Owned
Subsidiary shall expressly assume in writing all of the obligations of the
Borrower hereunder, and under the Notes (if any), and (ii) the Borrower may
merge with any other Person (other than, unless the Guaranty Termination Date
has occurred, a

 

40

--------------------------------------------------------------------------------


 

Guarantor or a Subsidiary of a Guarantor) if (A) the Borrower is the corporation
surviving such merger and (B) immediately after giving effect to such merger, no
Default or Unmatured Default shall have occurred and be continuing.  Unless the
Guaranty Termination Date has occurred, the Borrower will not permit (1) any
Guarantor to consolidate or merge with or into any other Person unless the
Guarantor is the surviving entity, (2) any Subsidiary of any Guarantor to
consolidate or merge with or into any other Person unless, immediately after
giving effect to such consolidation or merger, Guarantor Adjusted EBITDA is not
less than the Minimum Guarantor EBITDA, (3) any Guarantor to sell, lease or
otherwise transfer all or substantially all of its assets to any other Person,
or (4) any Subsidiary of any Guarantor to sell, lease or otherwise transfer all
or substantially all of its assets to another Person unless, immediately after
giving effect to such sale, lease or other transfer, Guarantor Adjusted EBITDA
is not less than the Minimum Guarantor EBITDA.

 

6.12.                        Liens.  The Borrower will not, nor will it permit
any Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:

 

(a)          Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted principles of accounting shall have been set aside on its books;

 

(b)         Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure the payment of obligations not more than sixty (60) days
past due or which are being contested in good faith by appropriate proceedings
and for which adequate reserves shall have been set aside on its books;

 

(c)          Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;

 

(d)         Utility easements, building restrictions and such other encumbrances
or charges against real property as are of a nature generally existing with
respect to properties of a similar character and which do not in any material
way affect the marketability of the same or interfere with the use thereof in
the business of the Borrower or the Subsidiaries;

 

(e)          Banker’s liens, rights of set-off or similar rights in favor of a
depository institution with respect to deposit accounts maintained with a
depository institution in the ordinary course of business and securing
obligations with respect to the maintenance of such accounts (and in no event
securing any Indebtedness or other obligations);

 

(f)            Any Lien arising by operation of law in the ordinary course of
business in respect of any obligation which is less than sixty (60) days overdue
or which is being

 

41

--------------------------------------------------------------------------------


 

contested in good faith and by appropriate means and for which adequate reserves
have been made;

 

(g)         Liens created by any of the Borrower or its Subsidiaries over
deposits and investments in the ordinary course of such Person’s insurance and
reinsurance business to comply with the requirements of any regulatory body of
insurance or insurance brokerage business;

 

(h)         Any Liens arising for the benefit of a credit institution pursuant
to Clause 18 General Banking Conditions of the Netherlands Bankers Association
(Algemene Voorwaarden van de Nederlandse Vereniging van Banken) in respect of
any bank account held with a credit institution in the Netherlands;

 

(i)             Liens over and limited to the balance of credit balances on bank
accounts of the Borrower and its Subsidiaries created in order to facilitate the
operation of such bank accounts and other bank accounts of the Borrower and its
Subsidiaries on a net balance basis with credit balances and debit balances on
the various accounts being netted off for interest purposes; and

 

(j)             Other Liens securing an aggregate principal amount of
obligations at no time exceeding an amount equal to ten percent (10%) of
Consolidated Net Worth at such time; provided, however that during any period
when the sum of (i) the aggregate principal amount of all obligations secured
pursuant to this Section 6.12(h) plus (ii) the aggregate Unfunded Current
Liabilities of all Single Employer Plans exceeds ten percent (10%) of
Consolidated Net Worth, the creation of additional Liens otherwise allowed
hereunder shall be permitted by this Section 6.12(h) only to the extent they
secure an aggregate principal amount of obligations not in excess of one percent
(1%) of Consolidated Net Worth.

 

6.13.                        Affiliates.  The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate except (a) for transactions between the
Borrower and any Wholly Owned Subsidiary of the Borrower or between Wholly Owned
Subsidiaries of the Borrower or (b) in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arm’s-length transaction.

 

6.14.                        Change in Fiscal Year.  The Borrower shall not
change its Fiscal Year to end on any date other than December 31 of each year.

 

6.15.                        Inconsistent Agreements.  The Borrower shall not,
nor shall it permit any Subsidiary to, enter into any indenture, agreement,
instrument or other arrangement which, (a) directly or indirectly prohibits or
restrains, or has the effect of prohibiting or restraining, or imposes
materially adverse conditions upon, the incurrence of the Obligations, the
amending of the Loan Documents or the ability of any Subsidiary to (i) pay
dividends or make other distributions on its capital stock, (ii) make loans or
advances to the Borrower or any other Loan

 

42

--------------------------------------------------------------------------------


 

Party, (iii) repay loans or advances from the Borrower or any other Loan Party
or (iv) unless the Guaranty Termination Date has occurred, fulfill its
Obligations under any Subsidiary Guaranty or (b) contains any provision which
would be violated or breached by the making of Advances or by the performance by
the Borrower or any Loan Party of any of its obligations under any Loan
Document.

 

6.16.                        Dispositions.  The Borrower will not make any
Disposition or permit any Subsidiary to make any Disposition, except:

 

(a)          Dispositions of inventory in the ordinary course of business;

 

(b)         Dispositions of Property to the Borrower or any Subsidiary of the
Borrower, provided that (i) unless the Guaranty Termination Date has occurred,
after giving effect to any such Disposition, Guarantor Adjusted EBITDA is not
less than the Minimum Guarantor EBITDA, and (ii) such Disposition is not
otherwise prohibited by the terms hereof;

 

(c)          Dispositions of premium finance receivables pursuant to (i) the
Second Amended and Restated Purchase Agreement, dated as of March 30, 2001, by
and among Cananwill Premium Credit Trust, Cananwill Corporation, the Borrower,
the Purchasers and Managing Agents listed on the signature pages thereto and JP
Morgan Chase Bank, N.A. (successor by merger to Bank One, NA), as Administrative
Agent, (ii) the Receivables Purchase Agreement, dated as of December 11, 2002,
by and among Cananwill Canada Limited, the Borrower and CIBC Mellon Trust
Company, in its capacity as Trustee of Plaza Trust, (iii) the Amended and
Restated Receivables Purchase Agreement, dated as of December 19, 2002, by and
among Cananwill Receivables Purchase Facility, L.L.C., Canawill Europe Limited,
the Borrower, the Purchasers and Managing Agents listed on the signature pages
thereto and JP Morgan Chase Bank, N.A. (successor by merger to Bank One, NA), as
administrative agent, and (iv) Receivables Facilities Agreement, dated as of
December 20, 2001, by and among Abel Tasman Holdings Pty Limited, Cananwill
Australia Pty Limited, Cananwill, Inc. and ABN AMRO Asset Management (Australia)
Limited, in each case as the same may be modified, amended or supplemented from
time to time, provided that such modification, amendment or supplement does not
change the fundamental nature thereof (each, a “Cananwill Securization”);

 

(d)         Dispositions by Subsidiaries primarily engaged in insurance
underwriting or related activities from their investment portfolios in the
ordinary course of business;

 

(e)          Dispositions of investments in cash equivalents in the usual course
of treasury business; and

 

(f)            Any other Dispositions of Property, which (i) in the aggregate,
in any Fiscal Year, constitute no more than 10% of the consolidated assets
(based on book value) of the Borrower and its Subsidiaries as of the end of the
preceding Fiscal Year, and (ii) in the aggregate, after the date of this
Agreement, constitute no more than 25% of the consolidated assets (based on book
value) of the Borrower and its Subsidiaries as of

 

43

--------------------------------------------------------------------------------


 

December 31, 2004 or, if higher, as of the end of the Fiscal Quarter immediately
preceding the date on which such determination is made, provided that in each
case (A) after giving effect to any such Disposition, unless the Guaranty
Termination Date has occurred, Guarantor Adjusted EBITDA is not less than the
Minimum Guarantor EBITDA, and (B) such Disposition is not otherwise prohibited
by the terms hereof.

 

6.17.                        Financial Covenants.

 


6.17.1.               MINIMUM CONSOLIDATED NET WORTH.  THE BORROWER SHALL AT ALL
TIMES MAINTAIN A MINIMUM CONSOLIDATED NET WORTH OF AT LEAST $2,500,000,000.


 


6.17.2.               CONSOLIDATED ADJUSTED EBITDA TO CONSOLIDATED INTEREST
EXPENSE.  THE BORROWER WILL MAINTAIN AS OF THE LAST DAY OF EACH MEASUREMENT
PERIOD A RATIO OF CONSOLIDATED ADJUSTED EBITDA TO CONSOLIDATED INTEREST EXPENSE
OF NOT LESS THAN 4.0 TO 1.0.


 


6.17.3.               CONSOLIDATED LEVERAGE RATIO.  THE BORROWER WILL MAINTAIN
AS OF THE LAST DAY OF EACH MEASUREMENT PERIOD A CONSOLIDATED LEVERAGE RATIO OF
NOT MORE THAN 3.0 TO 1.0.


 


6.17.4.               MINIMUM GUARANTOR EBITDA.  IF, AT THE END OF ANY FISCAL
QUARTER OR FISCAL YEAR PRIOR TO THE OCCURRENCE OF THE GUARANTY TERMINATION DATE,
THE GUARANTOR ADJUSTED EBITDA FOR ANY MEASUREMENT PERIOD IS LESS THAN THE
MINIMUM GUARANTOR EBITDA, THE BORROWER SHALL, WITHIN 30 DAYS AFTER THE DELIVERY
OF THE CERTIFICATE PURSUANT TO SECTION 6.1(C) SETTING FORTH THE GUARANTOR
ADJUSTED EBITDA AS OF THE END OF SUCH FISCAL QUARTER OR FISCAL YEAR, DELIVER TO
THE ADMINISTRATIVE AGENT ONE OR MORE ADDITIONAL SUBSIDIARY GUARANTIES FROM ONE
OR MORE ADDITIONAL GUARANTORS SUCH THAT THE GUARANTOR ADJUSTED EBITDA AS OF THE
END OF SUCH QUARTER, ON A PRO FORMA BASIS TAKING INTO ACCOUNT SUCH ADDITIONAL
SUBSIDIARY GUARANTIES, IS NOT LESS THAN THE MINIMUM GUARANTOR EBITDA.


 

6.18.                        ERISA.  The Borrower will (a) fulfill, and cause
each member of the Controlled Group to fulfill, its obligations under the
minimum funding standards of ERISA and the Code with respect to each Plan, (b)
comply, and cause each member of the Controlled Group to comply, with all
applicable provisions of ERISA and the Code with respect to each Plan, except
where such failure or noncompliance individually or in the aggregate would not
have a Material Adverse Effect and (c) not, and not permit any member of the
Controlled Group to, (i) seek a waiver of the minimum funding standards under
ERISA, (ii) terminate or withdraw from any Plan or (iii) take any other action
with respect to any Plan which would reasonably be expected to entitle the PBGC
to terminate, impose liability in respect of, or cause a trustee to be appointed
to administer, any Plan, unless the actions or events described in the foregoing
clauses (i), (ii) or (iii) individually or in the aggregate would not have a
Material Adverse Effect.

 

6.19.                        Guarantors.  Unless the Guaranty Termination Date
has occurred, the Borrower shall cause each of the Guarantors to (a) preserve
its separate existence as required by Section 6.4, (b) comply in all material
respects with the requirements of its organizational documents and other
governing instruments (including bylaws), (c) not conduct business under the
name of the

 

44

--------------------------------------------------------------------------------


 

Borrower or any other Guarantor, (d) maintain (to the extent not otherwise
maintained by the Borrower) appropriate books and records to properly reflect
its business and financial affairs, (e) maintain full and complete records of
all transactions with the Borrower and other Subsidiaries of the Borrower, and
(f) cause each of its Subsidiaries to maintain its own bank accounts and not
commingle any of its funds with any other Person.

 

6.20.                        Indebtedness.  Unless the Guaranty Termination Date
has occurred, the Borrower will not permit any Subsidiary to create, incur,
assume or suffer to exist any Indebtedness, except:

 

(a)                                          Indebtedness under the Loan
Documents;

 

(b)                                         Indebtedness under the Euro
Facility, and any renewal and refinancing thereof, provided that the committed
amount thereof is not increased and no other Subsidiary (other than a Foreign
Subsidiary that becomes a borrower thereunder) becomes obligated in respect
thereof;

 

(c)                                          Indebtedness owed to a Person (i)
of which such Subsidiary is a Subsidiary, (ii) which is a Guarantor or a
Subsidiary of a Guarantor if such Subsidiary is also a Guarantor or Subsidiary
of a Guarantor (provided, however, that for the purposes of this clause (ii),
Aon Holdings UK Ltd and each of its Wholly Owned Subsidiaries shall each be
deemed to be a “Subsidiary” of Aon Group, Inc. so long as Aon Group, Inc. holds
at least 40% of the equity interests in Aon Holdings UK Ltd), or (iii) which is
a Subsidiary of the Borrower if such Subsidiary is not a Guarantor or Subsidiary
of a Guarantor;

 

(d)                                 Indebtedness under performance bonds, surety
bonds or letter of credit obligations to provide security under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation, and bank overdrafts, in
each case, incurred in the ordinary course of business;

 

(e)                                  Indebtedness of any Subsidiary existing as
of the date hereof (other than Indebtedness described in clause (a) or (b)
above), and any renewal and refinancing thereof, provided that the principal
amount thereof is not increased and no other Subsidiary becomes obligated in
respect thereof (except that (i) the Borrower and any of its Subsidiaries may
become obligated in respect of any such Indebtedness of a Guarantor or any of
its Subsidiaries, and (ii) any Subsidiary which is neither a Guarantor nor a
Subsidiary of a Guarantor may become obligated in respect of any such
Indebtedness);

 

(f)                                    Indebtedness under Hedging Agreements
entered into in the ordinary course of business and not for speculative
purposes;

 

(g)                                 Indebtedness (to the extent such
Indebtedness either (i) arises under clause (i) of the definition of
“Indebtedness” or (ii) would not be reflected as indebtedness on a balance sheet
of the Borrower and its Subsidiaries, calculated on a consolidated basis) under
any Cananwill Securitization; and

 

45

--------------------------------------------------------------------------------


 

(h)                                 other Indebtedness in an aggregate amount
outstanding at any time not to exceed €800,000,000 minus the amount of
Indebtedness then outstanding under the Euro Facility and any renewal or
refinancing thereof.

 

6.21.                        Acquisitions. The Borrower will not make, or permit
any of its Subsidiaries to make, any Acquisition, unless (a) after giving effect
to such Acquisition, no Default shall have occurred or be continuing or would
result from such Acquisition, (b) after giving effect to such Acquisition, the
Borrower would be in pro forma compliance with Section 6.17 hereof as of the
most recently ended Fiscal Quarter for which financial statements have been
delivered under Section 6.1, (c) the aggregate consideration (as determined
reasonably and in good faith by the Borrower) for all such Acquisitions in any
Fiscal Year does not exceed 10% of the consolidated assets of the Borrower and
its Subsidiaries as of the end of the preceding Fiscal Year, (d) the aggregate
consideration (as determined reasonably and in good faith by the Borrower) for
all such Acquisitions after the date of this Agreement does not exceed 25% of
the consolidated assets of the Borrower and its Subsidiaries as of December 31,
2004 or, if higher, as of the end of the Fiscal Quarter immediately preceding
the date on which such determination is made, (e) after giving effect to any
such Acquisition, Guarantor Adjusted EBITDA is not less than the Minimum
Guarantor EBITDA, and (f) such Acquisition is not otherwise prohibited by the
terms hereof.

 


ARTICLE VII
DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1.                              Any representation or warranty made or deemed
made by or on behalf of the Borrower or any of its Subsidiaries to the Lenders
or the Administrative Agent under or in connection with this Agreement, any
other Loan Document, any Credit Extension, or any certificate or information
delivered in connection with this Agreement or any other Loan Document shall be
false in any material respect on the date as of which made or deemed made.

 

7.2.                              Nonpayment of any principal of any Loan when
due, nonpayment of any Reimbursement Obligation within one (1) Business Day
after the same becomes due or nonpayment of any interest upon any Loan or of any
facility fee, utilization fee, LC Fee or other fee or obligation under any of
the Loan Documents within three (3) Business Days after the same becomes due.

 

7.3.                              The breach by the Borrower of any of the terms
or provisions of Section 6.2, Section 6.3(a) or Sections 6.10 through 6.21.

 

7.4.                              The breach by the Borrower or (prior to the
Guaranty Termination Date) any Guarantor (other than a breach which constitutes
a Default under Section 7.1, 7.2 or 7.3) of any of the terms or provisions of
this Agreement or any Subsidiary Guaranty to which it is a party which is not
remedied within twenty (20) days after written notice from the Administrative
Agent or any Lender.

 

7.5.                              Failure of the Borrower or any of its
Subsidiaries to pay any Indebtedness aggregating in excess of $25,000,000 when
due; or the default by the Borrower or any of its

 

46

--------------------------------------------------------------------------------


 

Subsidiaries in the performance of any term, provision or condition contained in
any agreement or agreements under which any such Indebtedness was created or is
governed, or the occurrence of any other event or existence of any other
condition, the effect of any of which is to cause, or to permit the holder or
holders of such Indebtedness to cause, such Indebtedness to become due prior to
its stated maturity; or any such Indebtedness of the Borrower or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the stated maturity
thereof.

 

7.6.                              The Borrower or any of its Subsidiaries (other
than Immaterial Subsidiaries) shall (a) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(b) make an assignment for the benefit of creditors, (c) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (d) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it a bankrupt or insolvent, or seeking dissolution, winding-up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (e) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
Section 7.6, (f) fail to contest in good faith any appointment or proceeding
described in Section 7.7 or (g) become unable to pay, not pay, or admit in
writing its inability to pay, its debts generally as they become due.

 

7.7.                              Without the application, approval or consent
of the Borrower or any of its Subsidiaries, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Borrower or any of its
Subsidiaries or any Substantial Portion of its Property, or a proceeding
described in Section 7.6(d) shall be instituted against the Borrower or any of
its Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) consecutive days.

 

7.8.                              Any court, government or governmental agency
shall condemn, seize or otherwise appropriate, or take custody or control of
(each, a “Condemnation”), all or any portion of the Property of the Borrower and
its Subsidiaries which, when taken together with all other Property of the
Borrower and its Subsidiaries so condemned, seized, appropriated, or taken
custody or control of, during the twelve-month period ending with the month in
which any such Condemnation occurs, constitutes a Substantial Portion.

 

7.9.                              The Borrower or any of its Subsidiaries shall
fail within thirty (30) days to pay, bond or otherwise discharge any judgment or
order for the payment of money in excess of $25,000,000 (or multiple judgments
or orders for the payment of an aggregate amount in excess of $50,000,000),
which is not stayed on appeal or otherwise being appropriately contested in good
faith and as to which no enforcement actions have been commenced.

 

7.10.                        Any Change in Control shall occur.

 

7.11.                        (a) It shall be determined by the Borrower or any
Subsidiary or the actuary of either that the Funded Current Liability Percentage
of any Single Employer Plan is such that the

 

47

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary shall be required to make a Deficit Reduction
Contribution for such Plan with respect to any plan year or (b) any Termination
Event shall occur in connection with any Plan which could reasonably be expected
to have a Material Adverse Effect.

 

7.12.                        Prior to the Guaranty Termination Date, any
Subsidiary Guaranty after delivery thereof pursuant to this Agreement shall for
any reason cease to be valid and binding on or enforceable against any Loan
Party party to it, or any such Loan Party shall so state in writing.

 


ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


 

8.1.                              Acceleration; Facility LC Collateral Account. 
(a)  If any Default described in Section 7.6 or 7.7 occurs with respect to the
Borrower or (prior to the Guaranty Termination Date) any Guarantor, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent, any LC Issuer or any Lender and
the Borrower will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Administrative Agent in immediately
available funds, which funds shall be held in the Facility LC Collateral
Account, an amount equal to the excess of (i) the amount of LC Obligations at
such time, over (ii) the amount on deposit in the Facility LC Collateral Account
at such time which is free and clear of all rights and claims of third parties
and has not been applied against the Reimbursement Obligations (such excess
amount, the “Collateral Shortfall Amount”).  If any other Default occurs, the
Required Lenders (or the Administrative Agent with the consent or upon the
instruction of the Required Lenders) may (i) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs, or declare the Obligations to be due
and payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives, and (ii) upon notice to the Borrower
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account for application as provided
below.

 

(b)                                 If at any time while any Default is
continuing, the Administrative Agent determines that the Collateral Shortfall
Amount at such time is greater than zero, the Administrative Agent may make
demand on the Borrower to pay, and the Borrower will, forthwith upon such demand
and without any further notice or act, pay to the Administrative Agent the
Collateral Shortfall Amount, which funds shall be deposited in the Facility LC
Collateral Account for application as provided below.

 

(c)                                  The Administrative Agent may, at any time
or from time to time after funds are deposited in the Facility LC Collateral
Account, apply such funds to the payment of the Reimbursement Obligations and
(only if a Default under Section 7.2 has occurred with respect thereto and is
continuing) to the payment of any other amounts as shall from time to time be
due

 

48

--------------------------------------------------------------------------------


 

and payable to the Lenders, the Administrative Agent or the LC Issuers under the
Loan Documents.

 

(d)                                 At any time while any Default is continuing,
neither the Borrower nor any Person claiming on behalf of or through the
Borrower shall have any right to withdraw any of the funds held in the Facility
LC Collateral Account.  After all of the Reimbursement Obligations have been
indefeasibly paid in full, any funds remaining in the Facility LC Collateral
Account shall be returned by the Administrative Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.

 

(e)                                  If, within ten (10)  Business Days after
(i) acceleration of the maturity of the Obligations or (ii) termination of the
obligations of the Lenders to make Loans and the obligation of the LC Issuers to
issue Facility LCs hereunder as a result of any Default (other than any Default
as described in Section 7.6 or 7.7 with respect to the Borrower) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (or, in the case of an acceleration
and/or termination upon the occurrence of a Default under Section 7.10, the
Modified Required Lenders), in their sole discretion, shall so direct the
Administrative Agent, then the Administrative Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.

 

8.2.                              Amendments.  Subject to the provisions of this
Article VIII, the Required Lenders (or the Administrative Agent with the consent
in writing of the Required Lenders) and the Borrower may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Lenders or the
Borrower hereunder or thereunder or waiving any Default hereunder or thereunder;
provided, however, that no such supplemental agreement shall, without the
consent of each Lender:

 

(a)                                  Extend the Facility Termination Date,
compromise or forgive the principal amount of any Loan or Reimbursement
Obligation, or reduce the rate of interest or compromise or forgive payment of
interest on any Loan or Reimbursement Obligation, or reduce the amount of any
fee payable hereunder;

 

(b)                                 Reduce the percentage specified in the
definition of Required Lenders or Modified Required Lenders;

 

(c)                                  Increase the amount of the Commitment of
any Lender hereunder;

 

(d)                                 Amend this Section 8.2;

 

(e)                                  Permit any assignment by the Borrower of
its Obligations or its rights hereunder;

 

(f)                                    Except to the extent expressly permitted
hereby, extend the expiry date of any Facility LC beyond the Facility
Termination Date or increase or extend the commitment of any LC Issuer to issue
Facility LCs;

 

(g)                                 Postpone the date fixed for any payment of
principal of or interest on any Loan or Reimbursement Obligation; or

 

49

--------------------------------------------------------------------------------


 

(h)                                 release any of the Cash Collateral provided
pursuant to Section 2.19.13 (except for amounts in excess of the amount required
by such section).

 

provided, further, that no such supplemental agreement shall, without the
consent of the Modified Required Lenders, (i) amend the definition of “Change in
Control”, (ii) amend or waive Section 7.10, or (iii) reduce or limit the
obligations of any Guarantor under Section 1 of the Subsidiary Guaranty to which
it is a party or release any such Subsidiary Guaranty.

 

                                                No amendment of any provision of
this Agreement relating to the Administrative Agent shall be effective without
the written consent of the Administrative Agent and no amendment of any
provision relating to any LC Issuer shall be effective without the written
consent of such LC Issuer.  The Administrative Agent may waive payment of the
fee required under Section 12.3.2 without obtaining the consent of any other
party to this Agreement.

 

8.3.                              Preservation of Rights.  No delay or omission
of the Lenders, any LC Issuer or the Administrative Agent to exercise any right
under the Loan Documents shall impair such right or be construed to be a waiver
of any Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of a Default or the inability of the Borrower to
satisfy the conditions precedent to such Credit Extension shall not constitute
any waiver or acquiescence.  Any single or partial exercise of any such right
shall not preclude other or further exercise thereof or the exercise of any
other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth.  All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the LC Issuers and the Lenders until the
Obligations have been paid in full.

 


ARTICLE IX
GENERAL PROVISIONS


 

9.1.                              Survival of Representations.  All
representations and warranties of the Borrower contained in this Agreement or of
the Borrower or any Subsidiary contained in any Loan Document shall survive the
making of the Credit Extensions herein contemplated.

 

9.2.                              Governmental Regulation.  Anything contained
in this Agreement to the contrary notwithstanding, neither any LC Issuer nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.

 

9.3.                              Headings.  Section headings in the Loan
Documents are for convenience of reference only, and shall not govern the
interpretation of any of the provisions of the Loan Documents.

 

9.4.                              Entire Agreement.  The Loan Documents embody
the entire agreement and understanding among the Borrower, the Guarantors, the
Administrative Agent, the LC Issuers and the Lenders and supersede all prior
agreements and understandings among the Borrower, the Guarantors, the
Administrative Agent, the LC Issuers and the Lenders relating to the subject
matter thereof other than the fee letter described in Section 10.13.

 

50

--------------------------------------------------------------------------------


 

9.5.                              Several Obligations; Benefits of this
Agreement.  The respective obligations of the Lenders hereunder are several and
not joint and no Lender shall be the partner or agent of any other (except to
the extent to which the Administrative Agent is authorized to act as such).  The
failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder.  This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns; provided, however, that the parties hereto expressly agree that each of
the Arrangers shall enjoy the benefits of the provisions of Sections 9.6, 9.10
and 10.11 to the extent specifically set forth therein and shall have the right
to enforce such provisions on its own behalf and in its own name to the same
extent as if it were a party to this Agreement.

 

9.6.                              Expenses; Indemnification.  The Borrower shall
reimburse the Administrative Agent and the Arrangers for any costs, internal
charges and out-of-pocket expenses (including attorneys’ fees and time charges
of attorneys for the Administrative Agent or the Arrangers, which attorneys may
be employees of the Administrative Agent or the Arrangers) paid or incurred by
the Administrative Agent or the Arrangers in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including, without
limitation, via the internet), review, amendment, modification, and
administration of the Loan Documents.  The Borrower also agrees to reimburse the
Administrative Agent, the Arrangers, the LC Issuers and the Lenders for any
costs, internal charges and out-of-pocket expenses (including attorneys’ fees
and time charges of attorneys for the Administrative Agent, the Arrangers, the
LC Issuers and the Lenders, which attorneys may be employees of the
Administrative Agent, the Arrangers, the LC Issuers or the Lenders) paid or
incurred by the Administrative Agent, the Arrangers, any LC Issuer or any Lender
in connection with the collection of the Obligations or the enforcement of the
Loan Documents.  The Borrower further agrees to indemnify the Administrative
Agent, the Arrangers, each LC Issuer and each Lender, their respective
affiliates, and each of their directors, officers and employees against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses of litigation or preparation
therefor whether or not the Administrative Agent, the Arrangers, any LC Issuer
or any Lender or any affiliate is a party thereto and whether brought by any
Loan Party or any other Person) which any of them may pay or incur arising out
of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby, or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification.  The obligations of the
Borrower under this Section 9.6 shall survive the termination of this Agreement.

 

9.7.                              Numbers of Documents.  All statements,
notices, closing documents, and requests hereunder shall be furnished to the
Administrative Agent with sufficient counterparts so that the Administrative
Agent may furnish one to each LC Issuer and each of the Lenders.

 

9.8.                              Accounting.  Except as provided to the
contrary herein, all accounting terms used herein shall be interpreted and all
accounting determinations hereunder shall be made in accordance with Agreement
Accounting Principles.

 

9.9.                              Severability of Provisions.  Any provision in
any Loan Document that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be

 

51

--------------------------------------------------------------------------------


 

inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.

 

9.10.                        Nonliability of Lenders.  The relationship between
the Borrower on the one hand and the Lenders, each LC Issuer and the
Administrative Agent on the other hand shall be solely that of borrower and
lender.  Neither the Administrative Agent, the Arrangers nor any Lender shall
have any fiduciary responsibilities to the Borrower.  Neither the Administrative
Agent, the Arrangers, any LC Issuer nor any Lender undertakes any responsibility
to the Borrower to review or inform the Borrower of any matter in connection
with any phase of the Borrower’s business or operations.  Neither the
Administrative Agent, the Arrangers, any LC Issuer nor any Lender shall have any
liability with respect to, and the Borrower hereby waives, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrower in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.

 

9.11.                        Confidentiality.  Each Lender agrees to hold any
confidential information which it may receive from the Borrower pursuant to this
Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Lenders (and prospective Lenders) and their respective Affiliates, (ii) to
legal counsel, accountants, and other professional advisors to such Lender or to
a Transferee (or prospective Transferee), (iii) to regulatory officials or
self-regulatory bodies, (iv) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which such Lender is a party, (vi) to such Lender’s
direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties, and
(vii) permitted by Section 12.4.  Without limiting Section 9.4, the Borrower
agrees that the terms of this Section 9.11 shall set forth the entire agreement
between the Borrower and each Lender (including the Administrative Agent) with
respect to any confidential information previously or hereafter received by such
Lender in connection with this Agreement, and this Section 9.11 shall supersede
any and all prior confidentiality agreements entered into by such Lender with
respect to such confidential information.

 

9.12.                        Disclosure.  The Borrower and each Lender hereby
acknowledge and agree that Citibank and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.

 

9.13.                        USA PATRIOT ACT NOTIFICATION.  Each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(title III of Pub.L.107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Act.  The Borrower shall provide such information promptly
upon the request of a Lender.

 

52

--------------------------------------------------------------------------------


 


ARTICLE X
THE ADMINISTRATIVE AGENT


 

10.1.                        Appointment.  Citibank, N.A. is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably (subject to Section 10.12) authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X. 
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of Section 1-201 of the
Uniform Commercial Code and (iii) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  Each of the Lenders hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.

 

10.2.                        Powers.  The Administrative Agent shall have and
may exercise such powers under the Loan Documents as are specifically delegated
to the Administrative Agent by the terms of each thereof, together with such
powers as are reasonably incidental thereto.  The Administrative Agent shall
have no implied duties to the Lenders, or any obligation to the Lenders to take
any action thereunder, except any action specifically provided by the Loan
Documents to be taken by the Administrative Agent.

 

10.3.                        General Immunity.  Neither the Administrative Agent
nor any of its directors, officers, agents or employees shall be liable to the
Borrower or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

 

10.4.                        No Responsibility for Loans, Recitals, etc. 
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (a) any statement, warranty or representation made in connection with
any Loan Document or any borrowing hereunder; (b) the performance or observance
of any of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (c) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered solely
to the Administrative Agent; (d) the existence or possible existence of any
Default or Unmatured Default; (e) the validity, enforceability, effectiveness,
sufficiency or genuineness of any Loan Document or any other instrument or
writing furnished in connection

 

53

--------------------------------------------------------------------------------


 

therewith; (f) the value, sufficiency, creation, perfection or priority of any
Lien in any collateral security; or (g) the financial condition of the Borrower
or any Guarantor of any of the Obligations or of any of the Borrower’s or any
such Guarantor’s respective Subsidiaries.  The Administrative Agent shall have
no duty to disclose to the Lenders information that is not required to be
furnished by the Borrower to the Administrative Agent at such time, but is
voluntarily furnished by the Borrower or any other Person to the Administrative
Agent (either in its capacity as Administrative Agent or in its individual
capacity).

 

10.5.                        Action on Instructions of Lenders.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder and under any other Loan Document in
accordance with written instructions signed by the Required Lenders or, if
expressly required hereunder, the Modified Required Lenders or all the Lenders,
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders.  The Lenders hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Loan Document unless it shall be requested in writing to do so by the
Required Lenders or, if expressly required hereunder, the Modified Required
Lenders or all the Lenders.  The Administrative Agent shall be fully justified
in failing or refusing to take any action hereunder and under any other Loan
Document unless it shall first be indemnified to its satisfaction by the Lenders
pro rata against any and all liability, cost and expense that it may incur by
reason of taking or continuing to take any such action.

 

10.6.                        Employment of Administrative Agents and Counsel. 
The Administrative Agent may execute any of its duties as Administrative Agent
hereunder and under any other Loan Document by or through employees, agents and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Administrative Agent
and the Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.

 

10.7.                        Reliance on Documents; Counsel.  The Administrative
Agent shall be entitled to rely upon any Note, notice, consent, certificate,
affidavit, letter, telegram, statement, paper or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and, in respect to legal matters, upon the opinion of counsel selected
by the Administrative Agent, which counsel may be employees of the
Administrative Agent.

 

10.8.                        Administrative Agent’s Reimbursement and
Indemnification.  The Lenders agree to reimburse and indemnify the
Administrative Agent ratably in proportion to their respective Commitments (or,
if the Commitments have been terminated, in proportion to their Commitments
immediately prior to such termination) (i) for any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations,

 

54

--------------------------------------------------------------------------------


 

losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents,
provided that (A) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Administrative Agent and (B) any indemnification
required pursuant to Section 3.5(g) shall, notwithstanding the provisions of
this Section 10.8, be paid by the relevant Lender in accordance with the
provisions thereof.  The obligations of the Lenders under this Section 10.8
shall survive payment of the Obligations and termination of this Agreement.

 

10.9.                        Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Unmatured Default hereunder unless the Administrative Agent has received written
notice from a Lender or the Borrower referring to this Agreement describing such
Default or Unmatured Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give prompt notice thereof to the Lenders.

 

10.10.                  Rights as a Lender.  In the event the Administrative
Agent is a Lender, the Administrative Agent shall have the same rights and
powers hereunder and under any other Loan Document with respect to its
Commitment and its Loans as any Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall, at
any time when the Administrative Agent is a Lender, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity.  The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person.  The
Administrative Agent, in its individual capacity, is not obligated to remain a
Lender.

 

10.11.                  Lender Credit Decision.  Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent, the
Arrangers or any other Lender and based on the financial statements prepared by
the Borrower and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Arrangers or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.

 

10.12.                  Successor Administrative Agent.  The Administrative
Agent may resign at any time by giving written notice thereof to the Lenders and
the Borrower, such resignation to be effective upon the appointment of a
successor Administrative Agent or, if no successor

 

55

--------------------------------------------------------------------------------


 

Administrative Agent has been appointed, 45 days after the retiring
Administrative Agent gives notice of its intention to resign.  The
Administrative Agent may be removed at any time with or without cause by written
notice received by the Administrative Agent from the Required Lenders, such
removal to be effective on the date specified by the Required Lenders.  Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent.  If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty (30) days after the resigning Administrative
Agent’s giving notice of its intention to resign, then the resigning
Administrative Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent.  Notwithstanding the previous sentence, the
Administrative Agent may at any time without the consent of the Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Administrative Agent hereunder.  If the Administrative Agent has resigned or
been removed and no successor Administrative Agent has been appointed, the
Lenders may perform all the duties of the Administrative Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders; provided
such Lenders so performing such duties shall be deemed to be an Administrative
Agent hereunder with full benefit of all provisions indemnifying the
Administrative Agent hereunder.  No successor Administrative Agent shall be
deemed to be appointed hereunder until such successor Administrative Agent has
accepted the appointment.  Any such successor Administrative Agent shall be a
commercial bank having capital and retained earnings of at least $100,000,000. 
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the resigning or removed Administrative Agent.  Upon the
effectiveness of the resignation or removal of the Administrative Agent, the
resigning or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the Loan Documents.  After the effectiveness
of the resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.

 

10.13.                  Fees.  The Borrower agrees to pay to the Administrative
Agent and Citigroup Global Markets Inc., for their respective accounts, the fees
agreed to by the Borrower, the Administrative Agent and the Arrangers pursuant
to that certain letter agreement dated December 16, 2004, or as otherwise agreed
from time to time.

 

10.14.                  Delegation to Affiliates.  The Borrower and the Lenders
agree that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates.  Any such Affiliate (and such Affiliate’s
directors, officers, agents and employees) which performs duties in connection
with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles IX and X.

 

10.15.                  Arrangers and Syndication Agents.  None of the Lenders
(or affiliates of Lenders) identified in this Agreement as the “Syndication
Agents” or “Arrangers” or “Sole Book Manager” or “Documentation Agent” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement in such identified capacity other than those (in the

 

56

--------------------------------------------------------------------------------


 

case of those who are Lenders) applicable to all Lenders as such.  Without
limiting the foregoing, none of such Lenders (or affiliates of Lenders) shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to such Lenders (and such
affiliates) as it makes with respect to the Administrative Agent in Section
10.11.

 


ARTICLE XI
SETOFF; RATABLE PAYMENTS


 

11.1.                        Setoff.  In addition to, and without limitation of,
any rights of the Lenders under applicable law, if the Borrower becomes
insolvent, however evidenced, or any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part thereof, shall then
be due.

 

11.2.                        Ratable Payments.  If any Lender, whether by setoff
or otherwise, has payment made to it upon its Outstanding Credit Exposure (other
than payments received pursuant to Section 3.1, 3.2, 3.4, 3.5 or 9.6) in a
greater proportion than that received by any other Lender, such Lender agrees,
promptly upon demand, to purchase a portion of the Aggregate Outstanding Credit
Exposure held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of the Aggregate Outstanding Credit Exposure.  If
any Lender, whether in connection with setoff or amounts which might be subject
to setoff or otherwise, receives collateral or other protection for its
Obligations or such amounts which may be subject to setoff, such Lender agrees,
promptly upon demand, to take such action necessary such that all Lenders share
in the benefits of such collateral ratably in proportion to their Aggregate
Outstanding Credit Exposure.  In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

 


ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


 

12.1.                        Successors and Assigns.  The terms and provisions
of the Loan Documents shall be binding upon and inure to the benefit of the
Borrower and the Lenders and their respective successors and assigns permitted
hereby, except that (i) the Borrower shall not have the right to assign its
rights or obligations under the Loan Documents, (ii) any assignment by any
Lender must be made in compliance with Section 12.3 and (iii) any participation
must be made in compliance with Section 12.2.  Any attempted assignment or
transfer by any party not made in compliance with this Section 12.1 shall be
null and void, unless such attempted assignment or transfer is treated as a
participation in accordance with Section 12.3.2.  The parties to this Agreement
acknowledge that clause (ii) of this Section 12.1 relates only to absolute
assignments and this Section 12.1 does not prohibit assignments creating
security interests, including, without limitation, (A) any pledge or assignment
by any Lender of all or any portion of its rights under this Agreement and any
Note to a Federal Reserve Bank or (B) in the case of a Lender which is a Fund,
any pledge or assignment of all or any portion of its rights under this
Agreement and any Note to its trustee in support of its obligations to its
trustee; provided, however, that no such

 

57

--------------------------------------------------------------------------------


 

pledge or assignment creating a security interest shall release the transferor
Lender from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 12.3.  The Administrative Agent may
treat the Person which made any Loan or which holds any Note as the owner
thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person.  Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

 

12.2.                        Participations.

 


12.2.1.               PERMITTED PARTICIPANTS; EFFECT.  ANY LENDER MAY, IN THE
ORDINARY COURSE OF ITS BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, AT ANY
TIME SELL TO ONE OR MORE BANKS OR OTHER ENTITIES (“PARTICIPANTS”) PARTICIPATING
INTERESTS IN ANY OUTSTANDING CREDIT EXPOSURE OF SUCH LENDER, ANY NOTE HELD BY
SUCH LENDER, ANY COMMITMENT OF SUCH LENDER OR ANY OTHER INTEREST OF SUCH LENDER
UNDER THE LOAN DOCUMENTS.  IN THE EVENT OF ANY SUCH SALE BY A LENDER OF
PARTICIPATING INTERESTS TO A PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THE
LOAN DOCUMENTS SHALL REMAIN UNCHANGED, SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,
SUCH LENDER SHALL REMAIN THE OWNER OF ITS OUTSTANDING CREDIT EXPOSURE AND THE
HOLDER OF ANY NOTE ISSUED TO IT IN EVIDENCE THEREOF FOR ALL PURPOSES UNDER THE
LOAN DOCUMENTS, ALL AMOUNTS PAYABLE BY THE BORROWER UNDER THIS AGREEMENT SHALL
BE DETERMINED AS IF SUCH LENDER HAD NOT SOLD SUCH PARTICIPATING INTERESTS, AND
THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 


12.2.2.               VOTING RIGHTS.  EACH LENDER SHALL RETAIN THE SOLE RIGHT TO
APPROVE, WITHOUT THE CONSENT OF ANY PARTICIPANT, ANY AMENDMENT, MODIFICATION OR
WAIVER OF ANY PROVISION OF THE LOAN DOCUMENTS OTHER THAN ANY AMENDMENT,
MODIFICATION OR WAIVER WITH RESPECT TO ANY CREDIT EXTENSION OR COMMITMENT IN
WHICH SUCH PARTICIPANT HAS AN INTEREST WHICH WOULD REQUIRE CONSENT OF ALL OF THE
LENDERS PURSUANT TO THE TERMS OF SECTION 8.2 OR OF ANY OTHER LOAN DOCUMENT.


 


12.2.3.               BENEFIT OF CERTAIN PROVISIONS.  THE BORROWER AGREES THAT
EACH PARTICIPANT WHICH HAS BEEN IDENTIFIED AS SUCH TO THE BORROWER IN WRITING
SHALL BE DEEMED TO HAVE THE RIGHT OF SETOFF PROVIDED IN SECTION 11.1 IN RESPECT
OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THE LOAN DOCUMENTS TO THE
SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY
TO IT AS A LENDER UNDER THE LOAN DOCUMENTS; PROVIDED, THAT EACH LENDER SHALL
RETAIN THE RIGHT OF SETOFF PROVIDED IN SECTION 11.1 WITH RESPECT TO THE AMOUNT
OF PARTICIPATING INTERESTS SOLD TO EACH PARTICIPANT.  THE LENDERS AGREE TO SHARE
WITH EACH PARTICIPANT, AND EACH PARTICIPANT, BY EXERCISING THE RIGHT OF SETOFF
PROVIDED IN SECTION 11.1, AGREES TO SHARE WITH EACH LENDER, ANY AMOUNT RECEIVED
PURSUANT TO THE

 

58

--------------------------------------------------------------------------------


 


EXERCISE OF ITS RIGHT OF SETOFF, SUCH AMOUNTS TO BE SHARED IN ACCORDANCE WITH
SECTION 11.2 AS IF EACH PARTICIPANT WERE A LENDER.  THE BORROWER FURTHER AGREES
THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 3.1, 3.2,
3.4 AND 3.5 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS
INTEREST BY ASSIGNMENT PURSUANT TO SECTION 12.3, PROVIDED THAT (I) A PARTICIPANT
SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.1, 3.2 OR
3.5 THAN THE LENDER WHO SOLD THE PARTICIPATING INTEREST TO SUCH PARTICIPANT
WOULD HAVE RECEIVED HAD IT RETAINED SUCH INTEREST FOR ITS OWN ACCOUNT, UNLESS
THE SALE OF SUCH INTEREST TO SUCH PARTICIPANT IS MADE WITH THE PRIOR WRITTEN
CONSENT OF THE BORROWER, AND (II) ANY PARTICIPANT NOT INCORPORATED UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF AGREES TO COMPLY WITH
THE PROVISIONS OF SECTION 3.5 TO THE SAME EXTENT AS IF IT WERE A LENDER.


 

12.3.                        Assignments.

 


12.3.1.               PERMITTED ASSIGNMENTS.  ANY LENDER MAY, IN THE ORDINARY
COURSE OF ITS BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, AT ANY TIME ASSIGN
TO ONE OR MORE BANKS OR OTHER ENTITIES (“PURCHASERS”) ALL OR ANY PART OF ITS
RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS, PROVIDED UNLESS A DEFAULT OR
UNMATURED DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ASSIGNMENT,
NO LENDER OR OTHER ASSIGNEE SHALL ACQUIRE RIGHTS UNDER ANY SUCH ASSIGNMENT THAT
WOULD CAUSE THE COMMITMENT OF SUCH LENDER OR ASSIGNEE TO BE GREATER THAN 20% OF
THE AGGREGATE COMMITMENT.  SUCH ASSIGNMENT SHALL BE SUBSTANTIALLY IN THE FORM OF
EXHIBIT D OR IN SUCH OTHER FORM AS MAY BE AGREED TO BY THE PARTIES THERETO.  THE
CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL BE REQUIRED PRIOR TO
AN ASSIGNMENT BECOMING EFFECTIVE WITH RESPECT TO A PURCHASER WHICH IS NOT A
LENDER, AN AFFILIATE THEREOF OR AN APPROVED FUND; PROVIDED, HOWEVER, THAT IF A
DEFAULT HAS OCCURRED AND IS CONTINUING, THE CONSENT OF THE BORROWER SHALL NOT BE
REQUIRED.  SUCH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  EACH
SUCH ASSIGNMENT WITH RESPECT TO A PURCHASER WHICH IS NOT A LENDER OR AN
AFFILIATE THEREOF SHALL (UNLESS EACH OF THE BORROWER AND THE ADMINISTRATIVE
AGENT OTHERWISE CONSENTS) BE IN AN AMOUNT NOT LESS THAN THE LESSER OF (I)
$10,000,000 AND IN INCREMENTS OF $1,000,000 IN EXCESS THEREOF OR (II) THE
REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT OR OUTSTANDING CREDIT
EXPOSURE (IF THE APPLICABLE COMMITMENT HAS BEEN TERMINATED).  THE AMOUNT OF THE
ASSIGNMENT SHALL BE BASED ON THE COMMITMENT OR OUTSTANDING CREDIT EXPOSURE (IF
THE APPLICABLE COMMITMENT HAS BEEN TERMINATED) SUBJECT TO THE ASSIGNMENT,
DETERMINED AS OF THE DATE OF SUCH ASSIGNMENT OR AS OF THE “TRADE DATE”, IF THE
“TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT.


 


12.3.2.               EFFECT; EFFECTIVE DATE.  UPON (I) DELIVERY TO THE
ADMINISTRATIVE AGENT OF AN ASSIGNMENT, TOGETHER WITH ANY CONSENTS REQUIRED BY
SECTION 12.3.1, AND (II) PAYMENT OF A $3,500 FEE TO THE ADMINISTRATIVE AGENT FOR
PROCESSING SUCH ASSIGNMENT, SUCH ASSIGNMENT SHALL BECOME EFFECTIVE ON THE
EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT.  THE ASSIGNMENT SHALL CONTAIN A
REPRESENTATION BY THE PURCHASER TO THE EFFECT THAT NONE OF THE CONSIDERATION
USED TO MAKE THE PURCHASE OF THE COMMITMENT AND OUTSTANDING CREDIT EXPOSURE
UNDER THE APPLICABLE ASSIGNMENT AGREEMENT CONSTITUTES “PLAN ASSETS” AS DEFINED
UNDER ERISA AND THAT THE RIGHTS AND INTERESTS OF THE PURCHASER IN AND UNDER THE
LOAN DOCUMENTS WILL NOT BE “PLAN ASSETS” UNDER ERISA.  ON AND AFTER THE
EFFECTIVE DATE OF SUCH ASSIGNMENT, SUCH PURCHASER SHALL FOR ALL PURPOSES BE A
LENDER PARTY TO THIS

 

59

--------------------------------------------------------------------------------


 


AGREEMENT AND ANY OTHER LOAN DOCUMENT EXECUTED BY OR ON BEHALF OF THE LENDERS
AND SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THE LOAN
DOCUMENTS, TO THE SAME EXTENT AS IF IT WERE AN ORIGINAL PARTY HERETO, AND NO
FURTHER CONSENT OR ACTION BY THE BORROWER, THE LENDERS OR THE ADMINISTRATIVE
AGENT SHALL BE REQUIRED TO RELEASE THE TRANSFEROR LENDER WITH RESPECT TO THE
PERCENTAGE OF THE AGGREGATE COMMITMENT AND OUTSTANDING CREDIT EXPOSURE ASSIGNED
TO SUCH PURCHASER.  IN THE CASE OF AN ASSIGNMENT COVERING ALL OF THE ASSIGNING
LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO
BE A LENDER HEREUNDER BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF, AND
SUBJECT TO, THOSE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
WHICH SURVIVE PAYMENT OF THE OBLIGATIONS AND TERMINATION OF THE APPLICABLE
AGREEMENT.  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 12.3 SHALL BE
TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH SECTION 12.2. 
UPON THE CONSUMMATION OF ANY ASSIGNMENT TO A PURCHASER PURSUANT TO THIS SECTION
12.3.2, THE TRANSFEROR LENDER, THE ADMINISTRATIVE AGENT AND THE BORROWER SHALL,
IF THE TRANSFEROR LENDER OR THE PURCHASER DESIRES THAT ITS LOANS BE EVIDENCED BY
NOTES, MAKE APPROPRIATE ARRANGEMENTS SO THAT NEW NOTES OR, AS APPROPRIATE,
REPLACEMENT NOTES ARE ISSUED TO SUCH TRANSFEROR LENDER AND NEW NOTES OR, AS
APPROPRIATE, REPLACEMENT NOTES, ARE ISSUED TO SUCH PURCHASER, IN EACH CASE IN
PRINCIPAL AMOUNTS REFLECTING THEIR RESPECTIVE COMMITMENTS, AS ADJUSTED PURSUANT
TO SUCH ASSIGNMENT.


 


12.3.3.               REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR
THIS PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES
IN NEW YORK, NEW YORK A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT
AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS,
AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWER AND ANY LENDER, AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 

12.4.                        Dissemination of Information.  The Borrower
authorizes each Lender to disclose to any Participant or Purchaser or any other
Person acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Borrower and its
Subsidiaries; provided that each Transferee and prospective Transferee agrees to
be bound by Section 9.11 of this Agreement.

 

12.5.                        Tax Treatment.  If any interest in any Loan
Document is transferred to any Transferee which is not organized under the laws
of the United States or any State thereof, the transferor Lender shall cause
such Transferee, concurrently with the effectiveness of such transfer, to comply
with the provisions of Section 3.5(d).

 

60

--------------------------------------------------------------------------------


 


ARTICLE XIII
NOTICES


 

13.1.                        Giving Notice.  Except as otherwise permitted by
Section 2.14 with respect to borrowing notices, all notices, requests and other
communications to any party hereunder shall be in writing (including electronic
transmission, facsimile transmission or similar writing) and shall be given to
such party: (a) in the case of the Borrower, any LC Issuer or the Administrative
Agent, at its address or facsimile number set forth on the signature pages
hereof, (b) in the case of any Lender, at its address or facsimile number set
forth below its signature hereto or (c) in the case of any party, at such other
address or facsimile number as such party may hereafter specify for the purpose
by notice to the Administrative Agent and the Borrower in accordance with the
provisions of this Section 13.1.  Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (iii) if given by any other means, when delivered (or, in the case
of electronic transmission, received or confirmed by email) at the address
specified in this Section; provided that notices to the Administrative Agent
under Article II shall not be effective until received. Except as set forth
below, notwithstanding anything to the contrary in this Section, the Borrower
shall furnish the materials described in Sections 6.1(a), 6.1(b) and 6.1(i) by
email or by posting such materials on an internet web site made available to the
Lenders or as otherwise specified to the Borrower by the Administrative Agent.

 

So long as Citibank or any of its Affiliates is the Administrative Agent,
materials required to be delivered pursuant to Sections 6.1(a), 6.1(b) and
6.1(i) shall be delivered to the Administrative Agent in an electronic medium in
a format acceptable to the Administrative Agent by e-mail at
oploanswebadmin@citigroup.com. The Borrower agrees that the Administrative Agent
may make such materials, as well as any other written information, documents,
instruments and other materials relating to the Borrower, any of its
Subsidiaries or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such materials on
Intralinks or a substantially similar electronic system (the “Platform”).  The
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Administrative Agent nor any of
its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform.

 

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender, the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier.  Each Lender agrees (i) to

 

61

--------------------------------------------------------------------------------


 

notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

 

13.2.                        Change of Address.  The Borrower, the
Administrative Agent, any LC Issuer and any Lender may each change the address
for service of notice upon it by a notice in writing to the other parties
hereto.

 


ARTICLE XIV
COUNTERPARTS


 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent,
each LC Issuer and the Lenders and each party has notified the Administrative
Agent by facsimile transmission or telephone that it has taken such action.

 


ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


 

15.1.                        CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN
THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

15.2.                        CONSENT TO JURISDICTION.  THE BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER
HEREBY (TO THE FULLEST EXTENT PERMITTED BY LAW) IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, ANY LC
ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, ANY LC ISSUER
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN NEW YORK, NEW YORK.

 

62

--------------------------------------------------------------------------------


 

15.3.                        WAIVER OF JURY TRIAL.  THE BORROWER, THE
ADMINISTRATIVE AGENT, EACH LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

 

[signature pages to follow]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Lenders, each LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

 

AON CORPORATION

 

 

 

 

 

By:

/s/ Diane Aigotti

 

 

 

 

Print Name: Diane Aigotti

 

 

 

Title: Treasurer

 

 

 

Address:

Aon Center
200 East Randolph Drive
Chicago, Illinois 60601
Attn.: Diane Aigotti

 

 

 

 

Telecopy:

(312) 381-6060

 

Telephone:

(312) 381-3230

 

E-mail:

Diane_Aigotti@aon.com

 

 

 

 

 

 

 

CITIBANK, N.A.,

 

individually and as Administrative Agent

 

 

 

By:

/s/ Peter C. Bickford

 

 

 

 

Print Name: Peter C. Bickford

 

 

 

Title: Vice President

 

 

 

Address:

390 Greenwich St.
New York, New York 10013
Attn.: Judith Green

 

 

 

 

Telecopy:

(212) 723-6794

 

Telephone:

(212) 723-8548

 

Email:

judith.green@citigroup.com

 

--------------------------------------------------------------------------------


 

 

ABN AMRO BANK N.V., as Lender

 

 

 

By:

/s/ Neil R. Stein

 

 

 

 

Print Name: Neil R. Stein

 

 

 

Title: Director

 

 

 

By:

/s/ Bharat Bhojwani

 

 

 

 

Print Name: Bharat Bhojwani

 

 

 

Title: Vice President

 

 

 

Address:

540 West Madison Street,
Suite 2621
Chicago, IL 60661
Attn.:  Credit Administration

 

 

 

 

Telecopy:

(212) 409-1489

 

Telephone:

(212) 409-1718

 

Email:

neil.stein@abnamro.com

 

2

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually and as LC Issuer of the Existing L/C

 

 

 

By:

/s/ Erin O’Rourke

 

 

 

 

Print Name: Erin O’Rourke

 

 

 

Title: Vice President

 

 

 

Address:

270 Park Avenue 22fl
New York, NY 10017

 

 

 

 

 

Attn.:  Erin O’Rourke

 

 

 

 

Telecopy:

(212) 270-1511

 

Telephone:

(212) 270-1504

 

Email: erin.orourke@jpmorgan.com

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK, as Lender

 

 

 

By:

/s/ Thomas McGinley

 

 

 

 

Print Name: Thomas McGinley

 

 

 

Title: Vice President

 

 

 

Address:

Global Insurance Division
One Wall Street, 17th Floor
New York, NY 10286
Attn.: Thomas McGinley, VP

 

 

 

 

Telecopy:

(212) 809-9520

 

Telephone:

(212) 635-6466

 

Email: tmcginley@bankofny.com

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,
as Lender

 

 

 

By:

/s/ Forrest Vollrath

 

 

 

 

Print Name: Forrest Vollrath

 

 

 

Title: Vice President

 

 

 

Address:

50 S. LaSalle, 11th Floor
Chicago, IL 60675
Attn.:  Ms. Sharon Jackson

 

 

 

 

Telecopy:

(312) 444-3502

 

Telephone:

(312) 630-1609

 

Email:

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK,
BRANCH, as Lender

 

 

 

By:

/s/ Ruth Leung

 

 

 

 

Print Name: Ruth Leung

 

 

 

Title: Director

 

 

 

By:

/s/ John S. McGill

 

 

 

 

Print Name: John S. McGill

 

 

 

Title: Director

 

 

 

Address:

60 Wall Street
New York, NY 10005
Attn.:  Ruth Leung

 

 

 

 

Telecopy:

(212) 250-8650

 

Telephone:

(212) 797-0270

 

Email: ruth.leung@db.com

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,
as Lender

 

 

 

By:

/s/ Todd Meller

 

 

 

 

Print Name: Todd Meller

 

 

 

Title: Managing Director

 

 

 

Address:

One Liberty Plaza
New York, New York 10006
Attn.:  David Mahmood

 

 

 

 

Telecopy:

(212) 225-5090

 

Telephone:

(212) 225-5149

 

Email: david-mahmood@scotiacapital.com

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK,
as Lender

 

 

 

By:

/s/ Daniel Twenge

 

 

 

 

Print Name: Daniel Twenge

 

 

 

Title: Vice President

 

 

 

Address:

1633 Broadway, 25th Floor
New York, NY 10019

 

 

Attn.:  Erma Dell’Aquila
Edward Henley

 

 

 

 

Telecopy:

(212) 537-1867/1866

 

Telephone:

(212) 537-1532/2484

 

Email:erma.dell’aquila@morganstanley.com

 

 edward.henley@morganstanley.com

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,
as Lender

 

 

 

By:

/s/ Alexander Birr

 

 

 

 

Print Name: Alexander Birr

 

 

 

Title: Authorized Signatory

 

 

 

Address:

New York Branch
One Liberty Plaza – 4th Floor
New York, NY 10006
Attn.:  Alexander Birr

 

 

 

 

Telecopy:

(212) 428-6201

 

Telephone:

(212) 428-6404

 

Email: alexander.birr@rbccm.com

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Lender

 

 

 

By:

/s/ Robert C. Meyer

 

 

 

 

Print Name: Robert C. Meyer

 

 

 

Title: Senior Vice President

 

 

 

By:

/s/ Beth McGinnis

 

 

 

 

Print Name: Beth McGinnis

 

 

 

Title: Senior Vice President

 

 

 

Address:

230 W. Monroe, Suite 2900
MAC E2616-290
Attn.:  Robert C. Meyer

 

 

 

 

Telecopy:

(312) 845-8606

 

Telephone:

(312) 345-8623

 

Email: meyerrc@wellsfargo.com

 

--------------------------------------------------------------------------------


 

 

PNC BANK, N.A.,
individually and as LC Issuer

 

 

 

By:

/s/ Paul Devine

 

 

 

 

Print Name: Paul Devine

 

 

 

Title: Vice President & Credit Manager

 

 

 

Address:

One PNC Plaza, 2nd Floor
249 Fifth Avenue
Pittsburgh, PA
Attn.:  Edward Chidiac

 

 

 

 

Telecopy:

(412) 762-6484

 

Telephone:

(412) 768-2642

 

Email: edward.chidiac@pnc.com

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND, PLC,
as Lender

 

 

 

By:

/s/ Evan Tomaskovic

 

 

 

 

Print Name: Evan Tomaskovic

 

 

 

Title: Vice President

 

 

 

Address:

600 Steamboat Road
Greenwich, CT 06830
Attn.: Evan Tomaskovic

 

 

 

 

Telecopy:

(203) 618-6755

 

Telephone:

(203) 422-4782

 

Email: evan.tomaskovic@gcm.com

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK (CHICAGO), a
Michigan Banking Corporation, as Lender

 

 

 

By:

/s/ Kim Puszczewicz

 

 

 

 

Print Name: Kim Puszczewicz

 

 

 

Title: Assistant Vice President

 

 

 

Address:

1701 West Golf Road
MD GRLM9K
Rolling Meadow, Illinois
60008
Attn.:  Kim Puszczewicz

 

 

 

 

Telecopy:

(847) 354-7133

 

Telephone:

(847) 354-7133

 

Email: kim.puszczewicz@53.com

 

--------------------------------------------------------------------------------


 

 

STATE STREET BANK AND TRUST
COMPANY,
as Lender

 

 

 

By:

/s/ Lisa Anne Boutiette

 

 

 

 

Print Name: Lisa Anne Boutiette

 

 

 

Title: Vice President

 

 

 

Address:

Insurance Credit Services
2AvenuedeLafayette–LCC2N
Boston, MA 02111
Attn.:  Lisa Anne Boutiette

 

 

 

 

Telecopy:

(617) 662-2326

 

Telephone:

(617) 662-3262

 

Email: laboutiette@statestreet.com

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH BANK USA,
as Lender

 

 

 

By:

/s/ David Millett

 

 

 

 

Print Name: David Millett

 

 

 

Title: Vice President

 

 

 

Address:

15W.SouthTemple, Suite 300
Salt Lake City, UT 84101
Attn.:  David Millett

 

 

 

 

Telecopy:

(801) 933-8641

 

Telephone:

(801) 526-8312

 

Email: david_millet@ml.com

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

Borrower Debt Rating*

 

At least A- by S&P or A3 by Moody’s

 

At least BBB+ by S&P or Baa1 by Moody’s

 

At least BBB by S&P or Baa2 by Moody’s

 

None of Levels I,
II or III is
applicable

 

 

 

 

 

 

 

 

 

Applicable Facility Fee Rate (bps)

 

12.5

 

15.0

 

17.5

 

20.0

 

 

 

 

 

 

 

 

 

Applicable Margin for Eurodollar Rate Advances (bps)

 

25.0

 

35.0

 

57.5

 

80.0

 

 

 

 

 

 

 

 

 

Applicable Utilization Fee Rate (bps)(1)

 

12.5

 

12.5

 

12.5

 

25.0

 

--------------------------------------------------------------------------------

*                 In the event of a split rating, (a) if the difference between
the two ratings is greater than one sub-grade, the higher rating shall be
reduced by one sub-grade, and (b) if Aon Corporation is rated BBB- or lower by
S&P or Baa3 or lower by Moody’s, the higher rating shall be ignored.

 

The Applicable Margin, Applicable Facility Fee Rate and Applicable Utilization
Fee Rate shall be determined in accordance with the foregoing table based on the
Borrower Debt Ratings from time to time.  The Borrower Debt Rating in effect on
any date for the purposes of this Schedule is that in effect at the

 

--------------------------------------------------------------------------------

(1)          The Applicable Utilization Fee Rate shall be payable only with
respect to outstanding Advances and LC Obligations on days when Utilization is
greater than 33%.  “Utilization” means, for any day, a percentage equal to the
aggregate principal amount of Loans hereunder and LC Obligations hereunder
outstanding on such day (and at the close of business on such day if a Business
Day) divided by the sum on such day of the Aggregate Commitment; provided that
for purposes of computing Utilization the Aggregate Commitment shall be deemed
to in no event be less than the aggregate outstanding principal amount of the
Loans and LC Obligations. 

 

--------------------------------------------------------------------------------


 

close of business on such date.  If at any time there is no Borrower Debt Rating
from Moody’s or S&P, Level IV shall apply.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

COMMITMENTS

 

Lender

 

Commitment

 

Citibank, N.A.

 

$

60,000,000

 

ABN Amro Bank N.V.

 

$

60,000,000

 

JPMorgan Chase Bank, N.A.

 

$

60,000,000

 

The Bank of New York

 

$

55,000,000

 

The Northern Trust Company

 

$

43,000,000

 

Deutsche Bank AG New York Branch

 

$

43,000,000

 

The Bank of Nova Scotia

 

$

43,000,000

 

Morgan Stanley Bank

 

$

43,000,000

 

Royal Bank of Canada

 

$

43,000,000

 

Wells Fargo Bank, N.A.

 

$

35,000,000

 

PNC Bank, N.A.

 

$

25,000,000

 

The Royal Bank of Scotland plc

 

$

25,000,000

 

Fifth Third Bank

 

$

25,000,000

 

State Street Bank and Trust Company

 

$

20,000,000

 

Merrill Lynch Bank USA

 

$

20,000,000

 

 

 

 

 

TOTAL

 

$

600,000,000

 

 

--------------------------------------------------------------------------------